EXHIBIT 10.1

EXECUTION COPY

 

 

 

STOCK PURCHASE AGREEMENT

among

UMB FUND SERVICES, INC.,

a Wisconsin corporation,

JEFFREY D. CLARK,

BONNIE J. CLARK,

MICHELLE JENSEN,

CHAD J. ALLEN,

JERRY A. WRIGHT,

JILL L. CALTON,

and, solely with respect to Section 10.2(c),

UMB FINANCIAL CORPORATION,

a Missouri corporation

Dated as of May 7, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

Section 1.

   Defined Terms    1

1.1

   Definitions    1

Section 2.

   Sale and Purchase of Stock    10

2.1

   Purchase Price    10

2.2

   Payment of Purchase Price    10

2.3

   Post-Closing Adjustment    11

Section 3.

   Other Transactions and Agreements    12

3.1

   The Incentive Bonus Plan    12

3.2

   Jeffrey D. Clark Employment, Non-Competition and Non-Solicitation Agreement
   12

3.3

   Bonnie J. Clark Non-Competition and Non-Solicitation Agreement    13

3.4

   Software Assignment and License Agreement    13

Section 4.

   Closing    13

4.1

   Date and Time of Closing    13

4.2

   Actions to be Taken at the Closing    13

Section 5.

   Representations and Warranties of Selling Shareholders    15

5.1

   Good Standing and Corporate Power of Company    15

5.2

   Capitalization and Voting Rights    15

5.3

   Subsidiaries/Other Ownership Interests    16

5.4

   Authorization    16

5.5

   No Conflicts    16

5.6

   Consents    17

5.7

   Litigation    17

5.8

   Intellectual Property    17

5.9

   Contracts    19

5.10

   Customer Contracts    20

5.11

   Financial Statements    21

5.12

   Liabilities    21

5.13

   Changes    21

5.14

   Taxes and Tax Returns    23

5.15

   Permits    25

5.16

   Environmental Laws    25

5.17

   Title to Property and Condition of Assets    26

5.18

   Labor Agreements and Actions    27

5.19

   Insurance    27

5.20

   Employee Benefits    27

5.21

   Brokers    30

5.22

   Accounts Receivable    30

5.23

   Books of Account; Records    30

 

i



--------------------------------------------------------------------------------

5.24

   Bank Accounts, Depositories; Powers of Attorney    31

5.25

   Sufficiency of Assets; Fictitious Names    31

Section 6.

   Additional Representations and Warranties of Selling Shareholders    31

6.1

   Legal Power; Capacity    31

6.2

   Authorization    31

6.3

   No Orders or Proceedings    31

6.4

   Compliance with Other Instruments    31

6.5

   Governmental Consents    32

6.6

   Title    32

6.7

   Representation    32

Section 7.

   Representations and Warranties of Purchaser    32

7.1

   Good Standing and Corporate Power    32

7.2

   Authorization    32

7.3

   No Conflicts    33

7.4

   Governmental Approvals and Filings    33

7.5

   Brokers    33

7.6

   Acquisition of Purchased Stock    33

7.7

   Financial Capacity    33

7.8

   Capitalization and Voting Rights    33

7.9

   Subsidiaries/Other Ownership Interests    33

7.10

   Litigation    34

7.11

   Intellectual Property    34

7.12

   Contracts    34

7.13

   Financial Statements    34

7.14

   Liabilities    34

7.15

   Compliance with Laws    35

7.16

   Permits    35

Section 8.

   Other Agreements of the Parties    35

8.1

   Transfer of Intellectual Property    35

8.2

   Further Assurances    35

8.3

   Access to Records After Closing    35

8.4

   Reserved    35

8.5

   Tax Matters    35

8.6

   Section 338(h)(10) Election    38

8.7

   Insurance; Errors and Omission Tail    39

Section 9.

   Shareholders’ Representative    40

9.1

   Appointment    40

9.2

   Vacancy    41

9.3

   Reliance    41

9.4

   Liability    41

9.5

   Authority    41

Section 10.

   Indemnification and Related Matters    41

 

ii



--------------------------------------------------------------------------------

10.1

   Survival of Representations, Warranties and Agreements    41

10.2

   Indemnification    42

10.3

   Limitations; Right of Offset; Deductible    43

10.4

   No Implied Representations    45

10.5

   Indemnification Claims    45

10.6

   Defense of Third Party Actions    45

10.7

   Subrogation    47

10.8

   Exclusivity    47

10.9

   Representation    47

Section 11.

   Miscellaneous Provisions    47

11.1

   Expenses    47

11.2

   Publicity    47

11.3

   Governing Law    48

11.4

   Time of the Essence    48

11.5

   Notices    48

11.6

   Table of Contents and Headings    49

11.7

   Assignment    49

11.8

   Parties in Interest    49

11.9

   Severability    49

11.10

   Entire Agreement    49

11.11

   Waiver    49

11.12

   Amendments    50

11.13

   Interpretation of Agreement    50

 

EXHIBIT A   [RESERVED]    A-1 EXHIBIT B   [RESERVED]    B-1 EXHIBIT C   Earnout
Amounts    C-1 EXHIBIT D   [RESERVED]    D-1 EXHIBIT E   Key Company Employees
   E-1 EXHIBIT F   Purchase Price Allocation    F-1

 

iii



--------------------------------------------------------------------------------

Disclosure Schedules:

 

Schedule 1.1    Permitted Encumbrances Schedule 5.1    Foreign Qualification
Schedule 5.2    Capitalization Schedule 5.5    Conflicts Schedule 5.6   
Consents Schedule 5.7    Litigation Schedule 5.8    Intellectual Property
Schedule 5.9    Material Contracts Schedule 5.9(b)    Exceptions to
Enforceability Schedule 5.10    Customer Contracts Schedule 5.11(c)   
Accounting Methodologies Schedule 5.12    Liabilities Schedule 5.13    Changes
Schedule 5.14    Taxes Schedule 5.15    Permits Schedule 5.17    Title to
Property Schedule 5.18    Labor Agreements Schedule 5.19    Insurance Schedule
5.20    Employee Plans Schedule 5.22    Accounts Receivable Schedule 5.23   
Books of Account; Records Schedule 5.24    Bank Accounts Schedule 8.1   
Excluded Assets Schedule 8.7    E&O Insurance

 

iv



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of May 7, 2009, by
and among UMB Fund Services, Inc., a Wisconsin corporation (“Purchaser”),
Jeffrey D. Clark, an individual resident of Utah, Bonnie J. Clark, an individual
resident of Utah (collectively, the “Principal Shareholders”), Michelle Jensen,
Chad J. Allen, Jerry A. Wright, Jill L. Calton (collectively, the “Managing
Directors” and, together with the Principal Shareholders, the “Selling
Shareholders”), Jeffrey D. Clark, in his capacity as Shareholders’
Representative, and, solely with respect to Section 10.2(c) of this Agreement,
UMB Financial Corporation, a Missouri corporation (the “Parent” and, together
with Purchaser, the “Purchaser Parties”).

RECITALS

A. The Selling Shareholders desire to sell all of the issued and outstanding
shares of capital stock of J.D. Clark & Co., Inc., a Utah corporation (the
“Company”), as set forth in Schedule 5.2 to this Agreement (the “Purchased
Stock”).

B. Purchaser wishes to acquire the Purchased Stock from the Selling
Shareholders, for the consideration and on the terms set forth in this
Agreement.

C. The Purchased Stock represents 100% of the outstanding equity interests in
the Company.

AGREEMENT

In consideration of the representations, warranties, covenants and agreements
contained herein and the other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Purchaser and the Selling
Shareholders, intending to be legally bound, agree as follows:

Section 1. Defined Terms.

1.1 Definitions. For purposes of this Agreement (including the Disclosure
Schedules) the following terms have the meanings ascribed to them in this
Section 1.1:

“Accounting Arbitrator” has the meaning specified in Section 2.3.

“Additional Purchase Price Amount” shall have the meaning specified in Exhibit
C.

“Agreement” has the meaning specified above in the introductory paragraph to
this Agreement.

“Annual Financial Statements” means the internally prepared unaudited balance
sheet as of December 31, 2006, December 31, 2007 and the audited balance sheet
as of December 31, 2008, and the related internally prepared unaudited
statements of income for the years ended December 31, 2006 and December 31,
2007, and the audited statements of income, stockholders equity and cash flows
for the year ended December 31, 2008, of the Company.



--------------------------------------------------------------------------------

“Arcstone” has the meaning specified in Section 5.21.

“Breach” means any breach of, or any inaccuracy in, any representation or
warranty, or any breach or nonfulfillment of any covenant or obligation in or of
this Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day in which
banks in New York are not open for business.

“Claim Notice” has the meaning specified in Section 10.5.

“Claimant” has the meaning specified in Section 10.5.

“Closing” has the meaning specified in Section 4.1.

“Closing Cash Payment” has the meaning specified in Section 2.1(a).

“Closing Date” means the time and date on which the Closing actually takes
place.

“Closing Date Balance Sheet” has the meaning specified in Section 2.3.

“Closing Date Fixed Assets” means the book value of the furniture and fixtures
of the Company, net of depreciation, as of the Closing Date, as determined in
accordance with GAAP.

“Closing Date Net Working Capital” means the following as of 12:00 A.M. Mountain
time on the Closing Date: (a) the sum of the current assets of the Company,
including cash equivalents and accounts receivable, minus (b) the sum of the
current liabilities of the Company, in each case determined in accordance with
GAAP.

“Closing Financial Statements Delivery Date” has the meaning specified in
Section 2.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” has the meaning specified in Section 5.2.

“Company” has the meaning specified above in the introductory paragraph to this
Agreement.

“Company Intellectual Property” means all Intellectual Property listed on
Schedule 5.8(a) and any other Intellectual Property owned by the Company.

“Consent” means any approval, consent, ratification, waiver or other
authorization (including any authorization from a Governmental Body).

“Contemplated Transactions” means the transactions contemplated by this
Agreement and the other Transaction Agreements.

“Contract” means any agreement, contract, obligation, promise or undertaking
(whether written or oral and whether express or implied) that is legally
binding.

 

2



--------------------------------------------------------------------------------

“Core Representations” has the meaning specified in Section 10.1.

“Customer Contracts” has the meaning specified in Section 5.10.

“Damages” means, collectively, all losses, liabilities, damages (including
incidental but excluding consequential damages and diminution in value),
demands, claims, suits, actions, causes of action, judgments, assessments, costs
and expenses, including interest, penalties, reasonable attorneys’ fees, any and
all reasonable expenses incurred in investigating, preparing or defending
against any litigation, commenced or threatened, and any and all amounts paid in
settlement of any claim or litigation, whether or not involving a third-party
claim; provided, however, that, with respect to a third-party claim, incidental
and consequential damages and diminution in value damages awarded pursuant to a
final non-appealable court order shall be considered Damages to the extent of
such third-party claim, and provided further, that for purposes of computing the
amount of Damages incurred by any Person under Section 10 of this Agreement,
there shall be deducted:

1. the net amount of any Tax benefit actually received by such Person or any of
such Person’s affiliates in connection with such Damages; and

2. the net amount actually recovered pursuant to any insurance policy that is
actually received by such Person in connection with such Damages, less any
deductible payments, premium increases or costs of enforcement arising from such
Damages.

“Deductible Amount” has the meaning specified in Section 10.3.

“Determination Date” has the meaning specified in Section 2.3.

“Disclosure Schedules” means the Disclosure Schedules delivered by the Selling
Shareholders to Purchaser concurrently with the execution and delivery of the
Agreement and attached to the Agreement.

“Discussion Period” shall have the meaning specified in Section 2.3(a).

“Earn-out Amount” means the sum of the Incentive Bonus Pool Amount and the
Additional Purchase Price Amount.

“Employee Plans” has the meaning specified in Section 5.20.

“Encumbrance” means any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, equity, trust, equitable interest, claim, preference,
right of possession, lease, tenancy, license, encroachment, covenant,
infringement, interference, Order, proxy, option, right of first refusal,
preemptive right, community property interest, defect, impediment, exception,
reservation, limitation, impairment, imperfection of title, condition or
restriction of any nature (including any restriction on the voting of any
security, any restriction on the transfer of any security or other asset, any
restriction on the receipt of any income derived from any asset, any restriction
on the use of any asset and any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset), other than a
Permitted Encumbrance.

 

3



--------------------------------------------------------------------------------

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union, company
(including any limited liability company or joint stock company), firm or other
enterprise, association, organization or entity.

“Environmental Laws” has the meaning specified in Section 5.16.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and rules and regulations issued pursuant to that Act or
any successor law.

“ERISA Affiliates” has the meaning specified in Section 5.20(a).

“Excluded Assets” has the meaning specified in Section 8.1.

“Financial Statements” has the meaning specified in Section 5.11.

“GAAP” means generally accepted accounting principles for financial reporting in
the United States, applied on a consistent basis.

“Governmental Body” means any nation, principality, state, commonwealth,
province, territory, county, city, town, village, municipality, district or
other jurisdiction of any nature; any federal, state, local, municipal, foreign
or other government; any governmental or quasi-governmental authority of any
nature (including any governmental division, subdivision, department, agency,
bureau, branch, office, commission, council, board, instrumentality, officer,
official, representative, organization, unit, body or Entity and any court or
other tribunal); any multi-national organization or body; and/or individual,
Entity or body exercising, or entitled to exercise, any executive, legislative,
judicial, administrative, regulatory, police, military or taxing authority or
power of any nature.

“Incentive Bonus Plan” means the incentive bonus plan as agreed upon by the
parties.

“Incentive Bonus Pool Amount” shall have the meaning specified in Exhibit C.

“Income Tax” means any federal, state or local Tax determined with respect to
the net income (taking into account capital gains) of the taxpayer.

“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.

“Indebtedness” means, without duplication: (a) all indebtedness or other
obligations for borrowed money, whether current, short-term or long-term,
secured or unsecured, including all overdrafts and negative cash balances,
(b) all indebtedness for the deferred purchase price for purchase of property or
services that is not evidenced by trade payables, such as reimbursement and
other obligations for surety bonds and letters of credit, (c) obligations
evidenced by notes, bonds, debentures or similar instruments, (d) all lease
obligations under leases that are capital leases in accordance with GAAP,
(e) all off-balance sheet financing, including synthetic leases and project
financing, (f) any negative cash position in any bank account, (g) all payment
obligations in respect of banker’s

 

4



--------------------------------------------------------------------------------

acceptances or letters of credit (other than stand-by letters of credit in
support of ordinary course trade payables), (h) all liability with respect to
interest rate swaps, collars, caps and similar hedging obligations, and (i) all
indebtedness referred to in clauses (a) through (h) above of any other Person
that is either guaranteed by, or secured by an Encumbrance upon any property
owned by, the Company, and (j) accrued and unpaid interest on, and prepayment
premiums, penalties or similar contractual changes arising as a result of the
discharge of, any such foregoing obligation, in each case constituting a
Liability of the Company.

“Indemnified Party” has the meaning specified in Section 10.6.

“Indemnifying Party” has the meaning specified in Section 10.6.

“Integris” has the meaning specified in Section 5.21.

“Intellectual Property” means any intellectual or industrial property and other
proprietary rights that may exist or be created under the laws of any
jurisdiction throughout the world, and any applications for registration and
registrations of the foregoing property and the foregoing rights (whether
pending, existing, abandoned or expired), including, without limitation:

1. all registered or unregistered trademarks, service marks, trade names and
general intangibles of a similar nature (including corporate names, logos, trade
dress, slogans, and product names), and the goodwill associated therewith, and
all rights in Internet web sites, Internet domain names, uniform resource
locators, and keywords and purchased search terms;

2. all patents and patent applications (including originals, divisions,
continuations, continuations-in-part, re-examinations, extensions or reissues
thereof), and all inventions and discoveries (whether patentable or unpatentable
and whether or not reduced to practice) and all improvements thereto;

3. all copyrightable works and registered and unregistered copyrights in both
published and unpublished works and all sui generis rights in data and
databases, and all moral rights therein; and

4. all information that derives economic value from not being generally known to
other Persons, and any other information that is proprietary or confidential to
the Company or its subsidiaries, including, without limitation, know-how, ideas,
processes, documentation, information, formulas, data, customer and supplier
lists business, and marketing plans, pricing and cost information, software (in
both object code and source code form), data, process technology, plans,
drawings, designs, and specifications (collectively, “Proprietary Information”).

“Interim Financial Statements” mean the internally prepared balance sheet as of
April 30, 2009, and the related internally prepared statement of income for the
three (3) month period ended April 30, 2009, of the Company.

“IRS” means the United States Internal Revenue Service.

 

5



--------------------------------------------------------------------------------

“Key Company Employees” means the Company employees set forth on Exhibit E.

“Knowledge” means actual knowledge after reasonable inquiry or any knowledge
that a Person should have acquired as a result of his or her position as an
officer or owner of the Company.

“Leases” has the meaning specified in Section 5.17(d).

“Legal Requirement” means any federal, state, local, municipal, foreign or other
law, statute, legislation, constitution, principle of common law, resolution,
ordinance, code, edict, decree, proclamation, treaty, convention, rule,
regulation, ruling, directive, pronouncement, requirement, specification,
determination, decision, opinion or interpretation that is, has been or may in
the future be issued, enacted, adopted, passed, approved, promulgated, made,
implemented or otherwise put into effect by or under the authority of any
Governmental Body.

“Liability” means any obligation or liability of any nature (including any
known, unknown, undisclosed, unaccrued, unasserted, contingent, indirect,
conditional, implied, vicarious, derivative, joint, several or secondary
liability), due or to become due, regardless of whether such obligation, duty or
liability would be required to be disclosed on a balance sheet, regardless of
whether such debt, obligation, duty or liability is immediately due and payable,
including but not limited to Indebtedness of the Company.

“Licensed Intellectual Property” means all Intellectual Property that is used by
the Company pursuant to a license or other right granted by a third party.

“License Effective Date” shall mean the first day following Closing.

“Material Adverse Change” means any event, change, development, effect,
condition or occurrence that, either individually or in the aggregate with all
other such events, changes, developments, effects, conditions or occurrences,
has had, or with the passage of time, could reasonably be expected to have, a
material adverse effect on the condition (financial or otherwise), operations,
business, properties or assets of the Company, other than any event, change,
development or occurrence relating to (a) changes in general economic
conditions, financial markets or interest rates, (b) a declaration of war, major
hostilities, acts of terrorism or other national calamity, or (c) changes in
general in the condition of the industries in which the Company operates.

“Matter” means any claim, demand, dispute, action, suit, examination, audit,
proceeding, investigation, inquiry or other similar matter.

“Managing Directors” has the meaning specified above in the introductory
paragraph of this Agreement.

“Minimum Fixed Assets” means the book value of the furniture and fixture assets,
net of depreciation, of at least $1.25 million, as determined in accordance with
GAAP.

“Multiemployer Plan” has the meaning specified in Section 5.20(f).

 

6



--------------------------------------------------------------------------------

“Multiple Employer Plan” has the meaning specified in Section 5.20(f).

“Net Negative Working Capital Payment” has the meaning specified in
Section 2.3(b).

“Net Positive Working Capital Payment” has the meaning specified in
Section 2.3(c).

“Objection Period” shall have the meaning specified in Section 2.3.

“Order” means any order, judgment, injunction, edict, decree, ruling,
pronouncement, determination, decision, opinion, verdict, sentence, subpoena,
writ or award that is, has been or may in the future be issued, made, entered,
rendered or otherwise put into effect by or under the authority of any court,
administrative agency or other Governmental Body or any arbitrator or
arbitration panel; or any contract with any Governmental Body that is, has been
or may in the future be entered into in connection with any Proceeding.

“Parent” has the meaning specified above in the introductory paragraph to this
Agreement.

“Parent Financial Statements” has the meaning specified in Section 7.13.

“Permit” means all permits, licenses, registrations, certificates, orders,
clearances or approvals of any Governmental Body that are required for the
Company to conduct its business as currently conducted.

“Permitted Encumbrance” means any (i) liens for Taxes for the current tax year
not yet due and payable, (ii) liens for Taxes that are being contested in good
faith through appropriate proceedings, all as set forth on Schedule 1.1 attached
hereto, (iii) purchase money indebtedness as set forth on Schedule 1.1 attached
hereto; and (iv) the security interest in favor of the landlord under the Office
Lease Agreement between Property Reserve, Inc., by and through its authorized
agent Zions Securities Corporation and Company , dated as of April 27, 2006 and
First Lease Amendment, dated as of April 22, 2008.

“Person” means any individual, corporation, association, general partnership,
limited partnership, venture, trust, association, firm, organization, company,
business, Entity, union, society, government (or political subdivision thereof)
or governmental agency, authority or instrumentality.

“Post-Closing Adjustment” shall have the meaning specified in Section 2.3.

“Post-Closing Period Tax Returns” has the meaning specified in Section 8.5(b).

“Post-Closing Tax Period” has the meaning specified in Section 8.5(b).

“Praesideo” has the meaning specified in Section 8.1.

“Praesideo Software” has the meaning specified in the SALA.

“Pre-Closing Period Tax Returns” has the meaning specified in Section 8.5(a).

 

7



--------------------------------------------------------------------------------

“Pre-Closing Tax Period” has the meaning specified in Section 8.5(b).

“Proceeding” means any action, suit, litigation, arbitration, proceeding
(including any civil, criminal, administrative, investigative or appellate
proceeding and any informal proceeding), prosecution, contest, hearing, inquiry,
inquest, audit, examination or investigation that is, has been or may in the
future be commenced, brought, conducted or heard by or before, or that otherwise
has involved or may involve, any Governmental Body or any arbitrator or
arbitration panel; provided, however, that, except solely for the purposes of
the representation made in Section 5.14(b) and for purposes of the first
sentence of Section 10.6(b), the term “Proceeding” shall not include any
administrative or judicial action, proceeding, audit, examination or
investigation with respect to any Tax.

“Profit Sharing Plan” means the Company Profit Sharing Plan (effective
January 1, 1992), as amended.

“Purchase Price” has the meaning specified in Section 2.1.

“Purchased Stock” has the meaning specified in the Recitals.

“Purchaser” has the meaning specified above in the introductory paragraph to
this Agreement.

“Purchaser Financial Statements” has the meaning specified in Section 7.13.

“Purchaser Parties” has the meaning specified above in the introductory
paragraph to this Agreement.

“Purchaser Indemnified Party” has the meaning specified in Section 10.2.

“Real Property” has the meaning specified in Section 5.17.

“Representatives” of a Person shall include:

(a) such Person’s affiliates, shareholders, directors, officers, employees,
agents, attorneys, accountants and representatives; and

(b) all shareholders, directors, officers, employees, agents, attorneys,
accountants and representatives of each of such Person’s affiliates.

“Response Period” has the meaning specified in Section 10.6(b).

“Retirement Plan” has the meaning specified in Section 8.8.

“Retirement Plan Service Contract” has the meaning specified in Section 8.8.

“SALA” means the software license and assignment agreement between Praesideo and
the Company in the form agreed upon by the parties.

 

8



--------------------------------------------------------------------------------

“Section 338(h)(10) Election” has the meaning specified in Section 8.6(a).

“Section 338 Forms” has the meaning specified in Section 8.6(a).

“Seller Indemnified Party” has the meaning specified in Section 10.2.

“Selling Shareholders” has the meaning specified above in the introductory
paragraph to this Agreement.

“Shareholders’ Representative” has the meaning specified in Section 9.1.

“Straddle Period Tax Returns” has the meaning specified in Section 8.5(b).

“Target Net Working Capital” means $652,000; provided, however, that the Target
Net Working Capital will be increased or decreased, as appropriate, for each
dollar by which the Company’s May and June 2009 billings are less than or
greater than $1,500,000 in the aggregate. The Target Net Working Capital will be
increased by any employer taxes (FICA and Medicare) attributable to pre-Closing
compensation that have not been paid, including, but not limited to, taxes for
Company stock and bonus payments issued to employees. For the purposes of the
above provisions, the Company’s May and June 2009 billings shall be equal to the
sums properly billed between the Closing Date and June 30, 2009 and either
collected during the period or reasonably believed to be fully collectible.

“Tax” means any tax (including any income tax, franchise tax, capital gains tax,
estimated tax, gross receipts tax, license value added tax, surtax, excise tax,
ad valorem tax, transfer tax, stamp tax, sales tax, use tax, transfer tax,
registration tax, value added tax, property tax, business tax, occupation tax,
inventory tax, occupancy tax, withholding tax, social security tax (or similar),
unemployment tax, disability tax, or payroll tax), escheat tax or unclaimed
property liability, any related charge or amount (including any fine, penalty or
interest) and including any obligations to indemnify or otherwise assume or
succeed to the Tax liability of any other Person.

“Tax Return” means any return (including any information return), report,
statement, declaration, estimate, schedule, notice, notification, form,
election, certificate or other document or information required to be filed with
or submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax.

“Transaction Agreements” mean:

1. this Agreement;

2. the Incentive Bonus Plan in the form agreed upon by the parties;

3. an employment, non-competition and non-solicitation agreement between the
Company and Jeffrey D. Clark in the form agreed upon by the parties (the “Jeff
Clark Employment Agreement”);

 

9



--------------------------------------------------------------------------------

4. a non-competition and non-solicitation agreement between the Company and
Bonnie J. Clark in the form agreed upon by the parties (the “Bonnie J. Clark
Non-Competition and Non-Solicitation Agreement”);

5. a retention bonus and non-competition agreement signed by each of the
Managing Directors in the form agreed upon by the parties (the “Managing
Directors’ Retention Agreements”);

6. a release signed by each Selling Shareholders in the form agreed upon by the
parties (the “Selling Shareholders’ Release”);

7. the retention bonus and non-solicitation agreement signed by each of the Key
Company Employees in the form agreed upon by the parties (the “Key Company
Employees’ Retention Agreements”); and

8. the SALA.

Section 2. Sale and Purchase of Stock.

2.1 Purchase Price. On the basis of the representations, warranties and
agreements contained herein, Purchaser will purchase from each of the Selling
Shareholders, and the Selling Shareholders shall sell to the Purchaser, the
respective number of shares of Purchased Stock set forth on Schedule 5.2 hereto
opposite such Selling Shareholder’s name. The aggregate purchase price (the
“Purchase Price”) payable by Purchaser for the Purchased Stock shall be the sum
of:

(a) $23,054,256 (the “Closing Cash Payment”), (which, for explanatory purposes
only, was calculated based upon an amount equal to 50% of a mutually agreed upon
purchase price that will be based upon 4.5 times annual revenue calculated in
accordance with GAAP and based upon the Company’s quarterly run rate for the
three (3) months ended March 31, 2009, multiplied by four (4), and excluding
Hall, Cannell, Family Office and any revenue generated from known fund closings
but including new business known as of the Closing Date as long as there was a
signed contract and the customer had been billed on or prior to March 30, 2009);
plus or minus, as applicable,

(b) the Post-Closing Adjustment; plus

(c) the Additional Purchase Price Amounts.

2.2 Payment of Purchase Price. The Purchase Price shall be paid as follows:

(a) At the Closing, Purchaser shall deliver the Closing Cash Payment to the
Shareholders’ Representative, and the Shareholders’ Representative shall pay
directly to third parties the transaction costs listed in the flow of funds
memorandum delivered by the Shareholders’ Representative to the Purchaser. After
the payments described in the preceding sentence, the Shareholders’
Representative shall deliver to each Selling Shareholder his or her pro rata
share of the remaining Closing Cash Payment (which in the case of the Managing
Directors, shall be reduced for the applicable withholding amounts that are to
be paid by the Shareholders’ Representative to the Company to enable the Company
to make payment to the appropriate taxing

 

10



--------------------------------------------------------------------------------

authorities), and each Selling shareholder’s pro rata share of the remaining
Closing Cash Payment shall be based upon a ratio, the numerator of which is the
total number of shares of Purchased Stock sold by such Selling Shareholder at
Closing as specified opposite such Selling Shareholder’s name on Schedule 5.2
hereto, and the denominator of which is the total number of all outstanding
shares of Common Stock of the Company (whether or not sold at Closing) (the
“Shares”). In exchange therefore, each Selling Shareholder shall deliver to
Purchaser stock certificate(s) representing the number of shares of Purchased
Stock opposite such Selling Shareholder’s name on Schedule 5.2 hereto and
accompanied by a separate stock assignment duly endorsed by such Selling
Shareholder, unqualifiedly assigning all such shares of Purchased Stock to
Purchaser;

(b) The Post-Closing Adjustment shall be paid in accordance with Section 2.3
below; and

(c) Subject to Purchaser’s right of setoff in Section 10.3, the Additional
Purchase Price Amounts, if any, shall be calculated and payable in accordance
with Exhibit C.

(d) Except as expressly provided, all payments under this Agreement to the
Selling Shareholders shall be allocated among the Selling Shareholders in
accordance with the proportionate interests set forth in Schedule 5.2.

2.3 Post-Closing Adjustment.

(a) As promptly as practicable, but not more than seventy five (75) days after
the Closing Date (the date on which the Closing Date Balance Sheet is delivered,
the “Closing Financial Statements Delivery Date”), the Purchaser shall cause the
Company to prepare and deliver to the Selling Shareholders a balance sheet of
the Company (the “Closing Date Balance Sheet”) as of the Closing Date and a
calculation of Closing Date Net Working Capital and the Closing Date Fixed
Assets and the resulting adjustments to the Purchase Price specified in this
Section 2.3(a) and proration of any rents, prepaid items (including client fees)
and other applicable items as of the Closing Date (the “Post-Closing
Adjustment”). The Closing Date Balance Sheet and such calculations shall be
accompanied by a certificate of the Purchaser’s Chief Financial Officer to the
effect that (x) the Closing Date Balance Sheet presents fairly, in all material
respects in accordance with GAAP, the financial condition of the Company as of
the Closing Date and (y) the Closing Date Fixed Assets and Closing Date Net
Working Capital were calculated in accordance with GAAP and the provisions of
this Agreement. The Selling Shareholders and their Representatives shall be
entitled to reasonable access during normal business hours to the relevant
records, personnel and working papers, and shall be entitled to copies of such
records and working papers, of the Company to aid in the review of the Closing
Date Balance Sheet and the calculations of the Closing Date Fixed Assets and
Closing Date Net Working Capital. The Closing Date Balance Sheet and the
calculation of the Closing Date Fixed Assets and Closing Date Net Working
Capital shall be deemed to be accepted by the Selling Shareholders and shall be
conclusive for the purposes of the adjustment described in Section 2.3(b) except
in the event that the Selling Shareholders shall have delivered, within thirty
(30) days after the Closing Financial Statements Delivery Date (the “Objection
Period”), a written notice to the Purchaser setting forth objections thereto. If
a change proposed by the Selling Shareholders is disputed by Purchaser then the
Selling Shareholders and Purchaser shall negotiate in good faith to

 

11



--------------------------------------------------------------------------------

resolve such dispute. If, after a period of thirty (30) days following the date
on which the Selling Shareholders deliver to Purchaser notice of proposed
changes (the “Discussion Period”), any such proposed change still remains
disputed, then Purchaser and the Selling Shareholders hereby agree that both
parties will make presentations to a mutually agreed upon independent accounting
firm (the “Accounting Arbitrator”), which shall resolve any remaining disputes.
The Accounting Arbitrator shall act as an arbitrator to make a determination
with respect to the issues that are disputed by the parties, based on the
presentations by both the Selling Shareholders and the Purchaser, and by
independent review by the Accounting Arbitrator if deemed necessary in the sole
discretion of the Accounting Arbitrator, which determination shall be limited to
only those issues that remain in dispute. The decision of the Accounting
Arbitrator shall be made within thirty (30) days following submission of the
dispute to the Accounting Arbitrator and shall be final and binding. The fees
and expenses of the Accounting Arbitrator, if any, shall be split between the
Purchaser and the Selling Shareholders. The date (the “Determination Date”) on
which Closing Date Net Working Capital is finally determined pursuant to this
Section 2.3(a) shall be deemed to be the earliest of the following dates:
(i) the date of expiration of the Objection Period if the Selling Shareholders
have not delivered written notice of objection thereto prior to such date;
(ii) the date of expiration of the Discussion Period if Purchaser and the
Selling Shareholders have resolved all disputed amounts prior to such date; or
(iii) the date on which the Accounting Arbitrator determines the disputed
amounts.

(b) In the event that the Target Net Working Capital exceeds the Closing Date
Net Working Capital (such excess being the “Net Negative Working Capital
Payment”), then the Selling Shareholders shall pay to Purchaser an amount equal
to the Net Negative Working Capital Payment.

(c) In the event that the Closing Date Net Working Capital exceeds the Target
Net Working Capital (such excess being the “Net Positive Working Capital
Payment”), then Purchaser shall pay to the Shareholder’s Representative an
amount equal to the Net Positive Working Capital Payment, and the Shareholder’s
Representative shall pay each of the Selling Shareholders his or her share of
the Net Positive Working Capital Payment, on a pro rata basis (in accordance
with the ratios described in Section 2.2(a)).

(d) Any payments required to be made by the Selling Shareholders or Purchaser
pursuant to this Section 2.3 shall be made within seven (7) Business Days
following the Determination Date by wire transfer of immediately available funds
to an account designated by the recipient of such payment.

Section 3. Other Transactions and Agreements.

3.1 The Incentive Bonus Plan. The Company shall enter into the Incentive Bonus
Plan substantially in the form agreed upon by the parties.

3.2 Jeffrey D. Clark Employment, Non-Competition and Non-Solicitation Agreement.
At the Closing, the Company and Jeffrey D. Clark shall enter into the Jeff Clark
Employment Agreement.

 

12



--------------------------------------------------------------------------------

3.3 Bonnie J. Clark Non-Competition and Non-Solicitation Agreement. At the
Closing, Bonnie J. Clark shall enter into the Bonnie J. Clark Non-Competition
and Non-Solicitation Agreement.

3.4 Software Assignment and License Agreement. At the Closing, Praesideo and the
Company shall enter into the SALA and Praesideo shall deliver to the Company the
Source Code as required thereunder.

Section 4. Closing.

4.1 Date and Time of Closing. The closing of the Contemplated Transactions (the
“Closing”) shall take place by exchanging documents via electronic mail,
facsimile or overnight courier at 1:00 p.m. (MST) on May 7, 2009, or at such
other time and place as Purchaser and the Selling Shareholders may agree.

4.2 Actions to be Taken at the Closing. At the Closing:

(a) the Selling Shareholders shall deliver to Purchaser the stock certificates
representing the Purchased Stock in accordance with Section 2.2 hereof, free and
clear of all liens and Encumbrances (other than transfer restrictions under
applicable federal and state securities laws);

(b) Purchaser shall pay the Closing Cash Payment in accordance with Section 2.2
hereof;

(c) Bonnie J. Clark shall resign from her positions as a director and officer of
the Company; and

(d) The Principal Shareholders shall deliver, or cause to be delivered, to
Purchaser the following documents:

(i) a certificate of good standing of the Company issued by the Secretary of
State of the State of Utah dated not more than one Business Day prior to
Closing;

(ii) the Jeff Clark Employment Agreement;

(iii) the Bonnie J. Clark Non-Competition and Non-Solicitation Agreement;

(iv) the Selling Shareholder Releases;

(v) the Managing Directors’ Retention Agreements executed by the Managing
Directors;

(vi) evidence of a tail policy for errors and omissions and professional
liability insurance for periods prior to Closing in accordance with Section 8.7
hereto;

 

13



--------------------------------------------------------------------------------

(vii) evidence of the transfer to the Company by Praesideo Technologies, LLC,
free and clear of all liens and Encumbrances, of certain assets listed on
Schedule 5.8(a) attached hereto;

(viii) evidence of the termination of the lease by the Company of the aircraft
with registration number N600DE;

(ix) evidence of the Company’s adoption of the Incentive Bonus Plan for the
Managing Directors and the Key Company Employees to take effect as of the first
day immediately following the Closing Date;

(x) the SALA, executed by the signatories thereto;

(xi) pay-off letters, lien discharges, releases of guarantees and any other
documents as are reasonably required by Purchaser in order to satisfy all
Indebtedness of the Company simultaneously with Closing;

(xii) An IRS Form 8023 prepared by the Purchaser to the satisfaction of the
Company and signed by each of the Selling Shareholders;

(xiii) A letter of good standing from the Utah State Tax Commission certifying
that the Company has filed all State of Utah franchise and income tax returns
and paid all State of Utah income and franchise taxes due as of April 22, 2009;

(xiv) All of the Company’ corporate records books and stock transfer ledgers;

(xv) The Landlord Consent to Tenant Reorganization between the Company and
Property Reserve, Inc.;

(xvi) The Landlord Consent to Sublease between the Company and Property Reserve,
Inc.;

(xvii) Evidence of a minimum of $1.25 million in Minimum Fixed Assets of the
Company, as determined in accordance with GAAP, as of and immediately following
the Closing; and

(xviii) such other documents and instruments as shall reasonably be required by
Purchaser to be executed and delivered by any Selling Shareholder or the Company
in order to fully and effectively consummate the Contemplated Transactions.

 

14



--------------------------------------------------------------------------------

Section 5. Representations and Warranties of Selling Shareholders. Subject to
the limitations set forth in Section 10 and this Section 5 of this Agreement,
each of the Selling Shareholders, jointly and severally, represents and warrants
to Purchaser as follows, except as disclosed in the Disclosure Schedules by
reference to the applicable section number below or where it is clearly apparent
that disclosure set forth in a different section of the Disclosure Schedules was
intended.

5.1 Good Standing and Corporate Power of Company. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Utah. The Company has all requisite corporate power and authority to
own, lease, use and operate its properties and to conduct the business in which
it is currently, and as it is currently proposed to be, engaged and has all
requisite corporate power and authority to execute, deliver and perform its
obligations under the Transaction Agreements to which it is a party. The Company
is duly qualified and in good standing to transact business in the jurisdictions
set forth in Schedule 5.1, which are the only jurisdictions in which the nature
of its business or its other activities, or the properties that it owns, leases
or operates, requires it to qualify to do business as a foreign corporation. The
Company has not received any written notice, or, to the Knowledge of the Selling
Shareholders, any verbal notice, within the three (3) years prior to the Closing
Date from any official of any Governmental Body in any jurisdiction to the
effect that the Company is required to be qualified or authorized to do business
in such jurisdiction, in which the Company is not so qualified or has not
obtained such authorization.

5.2 Capitalization and Voting Rights.

(a) The authorized capital stock of the Company consists solely of (i) Two
Thousand (2,000) shares of common stock, with a par value of $.10 per share
(“Common Stock”), of which 1,053 shares are issued and outstanding, and none are
held in Treasury.

(b) The Selling Shareholders own beneficially and of record all of the Common
Stock constituting the Purchased Stock, which is all of the issued and
outstanding capital stock of the Company. The number of shares owned by each of
the Selling Shareholders is set forth in Schedule 5.2.

(c) Each share of Common Stock, including the Purchased Stock, has been duly
authorized and validly issued and is fully paid and nonassessable. No shares of
Common Stock, including the Purchased Stock, were issued in violation of any
preemptive or similar rights. The issuance and sale of all securities of the
Company have been in full compliance with all applicable state and federal laws
concerning the issuance of securities.

(d) There are no outstanding subscriptions, options, warrants, puts, calls,
purchase rights (including conversion or preemptive rights), agreements,
understandings, claims or other commitments or rights of any type relating to
the issuance, sale or transfer by the Company or any Selling Shareholder of any
securities of the Company, nor are there outstanding any securities which are
convertible into or exchangeable for shares of capital stock or equity interests
of the Company. The Company does not have any obligation of any kind to issue
additional securities or to pay for any securities of any predecessor. There are
no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Company’s capital stock or
equity interests.

 

15



--------------------------------------------------------------------------------

5.3 Subsidiaries/Other Ownership Interests. The Company has, and during the
five-year period prior to the date of this Agreement, has (a) had, no
subsidiaries, and (b) not owned or controlled, directly or indirectly, any
interest in any other corporation, association, or other business entity. The
Company is not a participant in any joint venture or partnership. The Company is
not, directly or indirectly, subject to any obligation or requirement to provide
funds to, or invest (in the form of a loan, capital contribution or otherwise)
in any company, partnership, association, joint venture or similar non corporate
business enterprise.

5.4 Authorization. The execution, delivery and performance of this Agreement by
each Selling Shareholder have been duly authorized by all necessary action on
the part of each Selling Shareholder, and no other action on the part of such
Selling Shareholder is necessary to authorize the execution, delivery and
performance of the Transaction Agreements and the consummation of the
Contemplated Transactions. This Agreement has been duly and validly executed and
delivered by each Selling Shareholder and constitutes, and upon the execution
and delivery by such Selling Shareholder of the Transaction Agreements to which
he or she is a party, such Transaction Agreements shall constitute, legal, valid
and binding obligations of such Selling Shareholder enforceable against such
Selling Shareholder in accordance with their terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganizations, moratorium or other laws
affecting creditors’ rights generally.

5.5 No Conflicts. Except as set forth in Schedule 5.5, the execution and
delivery by each Selling Shareholder of the Transaction Agreements to which he
or she is a party, the performance of his or her obligations under such
Transaction Agreements and the consummation of the Contemplated Transactions do
not and shall not:

(a) conflict with, contravene or result in a violation or breach of any of
(i) the terms, conditions or provisions of the Company’s articles of
incorporation or bylaws, or (ii) any resolutions adopted by the directors or
shareholders of the Company;

(b) conflict with, contravene or result in a violation or breach of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any term or
provision of any law or Order applicable to the Company or any Selling
Shareholder, or any assets owned or used by the Company;

(c) conflict with or result in a violation or breach of, or constitute a default
under, any Contract or license to which the Company or any Selling Shareholder
is a party or by which any of the Company’s assets and properties is bound;

(d) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any material Permit that is held by the
Company or that otherwise relates to the business of, or any of the material
assets owned or used by the Company;

 

16



--------------------------------------------------------------------------------

(e) contravene, conflict with, or result in a violation or Breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Customer Contract or other Contract; or

(f) result in the imposition or creation of any Encumbrance upon or with respect
to any of the assets owned by the Company.

5.6 Consents. Except as set forth in Schedule 5.6, no Consent, approval, Order
or authorization of, or registration, qualification, designation, declaration or
filing with, any Governmental Body or any Person on the part of the Company or
any Selling Shareholder is required in connection with the execution and
delivery of this Agreement or the consummation of any of the Contemplated
Transactions.

5.7 Litigation. Except as noted in Schedule 5.7, there are no (and over the last
five years there have been no) Proceedings pending or, to the Knowledge of the
Selling Shareholders, threatened against the Company (or any of its employees,
officers or directors in connection with the business or affairs of the
Company), before any federal, state, local or foreign court or Governmental Body
in which the amount in dispute exceeds (or exceeded) $10,000 or that has
resulted or could reasonably be expected to result in liability or loss for the
Company of more than $10,000. Except as noted in Schedule 5.7, there exist no
disputes or conflicts that the Selling Shareholders reasonably expect to result
in any Proceeding to which the Company is a party and that has resulted or could
reasonably be expected to result in liability or loss for the Company of more
than $10,000. There are no Proceedings pending or, to the Knowledge of the
Selling Shareholders, threatened for the purpose of enjoining or preventing this
Agreement or the Contemplated Transactions or otherwise challenging the validity
or propriety of the transactions contemplated by this Agreement. The Company is
not subject to any judgment, Order or decree, or governmental restrictions
specifically naming the Company.

5.8 Intellectual Property. With respect to the Praesideo Software, and all
Intellectual Property, Company Intellectual Property and Company Licensed
Intellectual Property therein and thereto, the representations and warranties of
the Selling Shareholders under this Section 5.8 and the disclosures set forth on
Schedule 5.8(a) shall be made as of the License Effective Date.

(a) Schedule 5.8(a) sets forth a true and complete list of (i) all registered
Company Intellectual Property, (ii) all software assigned to the Company or
licensed to the Company pursuant to the SALA, and (iii) all unregistered
trademarks that are material to the Company’s business as it is currently
operated but excluding trademarks specifically associated with the software
assigned or to be licensed under the SALA. The Company has not received any
written notice of infringement upon or conflict with the asserted rights of
others as to Intellectual Property. Except as set forth in Schedule 5.8(a), the
Company has the right to use the Company Intellectual Property, including the
Proprietary Information, free and clear of any rights, liens, encumbrances or
claims of others, except for Permitted Encumbrances and except for the rights of
third parties in independently developed Proprietary Information similar or
identical to that of the Company and not Known to the Selling Shareholders or
derived from any Proprietary Information of the Company or Praesideo and
disclosed to such third parties by Company, Praesideo or its agents or
contractors.

 

17



--------------------------------------------------------------------------------

(b) To the Knowledge of the Selling Shareholders, the Company Intellectual
Property and the Licensed Intellectual Property include all of the Intellectual
Property used in the operation of the business of the Company as of the date
hereof.

(c) The Company is the exclusive owner of the entire right, title and interest
in and to the Company Intellectual Property (other than the Praesideo Software),
and, as between the Company and the third parties who have provided Licensed
Intellectual Property to the Company, has a valid right to use the Licensed
Intellectual Property in connection with the Company’s business as it is
currently operated, subject only to (i) the terms of the license agreements
required to be disclosed in Schedule 5.9 and any other license agreements
applicable to the Licensed Intellectual Property (the “License Agreements”), and
to (ii) any third party patent rights not Known to the Selling Shareholders. To
the Knowledge of the Selling Shareholders, the Company Intellectual Property has
not been adjudged invalid or unenforceable in whole or in part and is valid,
subsisting and enforceable.

(d) The conduct of the Company’s business as currently conducted does not
infringe, conflict with, dilute, misappropriate, or otherwise violate the trade
secrets or copyrights of any third person, and to the Knowledge of the Selling
Shareholders, the conduct of the Company’s business as currently conducted does
not infringe, conflict with, dilute, misappropriate, or otherwise violate the
Intellectual Property of any third Person, and, to the Knowledge of the Selling
Shareholders, no action, claim, inquiry, or proceeding alleging any of the
foregoing is pending against the Company, and, to the Knowledge of the Selling
Shareholders, no claim, suit or action has been threatened or asserted against
the Selling Shareholders or the Company alleging any of the foregoing. To the
Knowledge of the Selling Shareholders, no Person is engaging in any activity
that infringes the Company Intellectual Property.

(e) No Company Intellectual Property or, to the Knowledge of the Selling
Shareholders, Licensed Intellectual Property is subject to any outstanding
decree, order, injunction, judgment or ruling involving the Company and
materially restricting the use of such Company Intellectual Property or Licensed
Intellectual Property or that would impair the validity or enforceability of
such Company Intellectual Property. The consummation of the Contemplated
Transactions will not result in the termination or impairment of any Company
Intellectual Property or, by the terms of any agreement to which any Licensed
Intellectual Property is subject, any Licensed Intellectual Property.

(f) The Company does not utilize any inventions of any of the employees of the
Company (or people the Company currently intends to hire) or consultants made
prior to their employment by the Company, in the conduct of the Company’s
business as currently conducted, except for inventions that have been assigned
or licensed to the Company as of the date hereof. The Company has taken
reasonable steps to promote and preserve the security and confidentiality of its
Proprietary Information.

(g) All ownership and other rights relating to the Praesideo intellectual
property set forth on Schedule 5.8 attached hereto have been properly
transferred to the Company prior to the Closing Date pursuant to the SALA.

 

18



--------------------------------------------------------------------------------

(h) Company has utilized industry standard anti-virus software to ensure that
the Software (as defined in the SALA), does not contain any virus, disabling
code, worm, trap door, back door, timer, clock, counter or other limiting
routine, instruction or design that would damage data or cause the Software to
become inoperable or incapable of being used in manner currently used in the
business.

5.9 Contracts.

(a) Schedule 5.9(a) contains a complete and accurate list of all Contracts to
which the Company is a party or bound by (other than Customer Contracts, which
are listed in Schedule 5.10 as described below):

(i) that involve any lease (whether of real or personal property) that involve
annual rentals of $10,000 or more;

(ii) that involve any payments or commitments for the purchase or sale by the
Company of materials, supplies, goods, services, equipment or other assets
providing for aggregate payments by the Company of $25,000 or more;

(iii) that are material to the condition, operations, assets or business of the
Company;

(iv) that constitute any partnership, joint venture or other similar agreement
involving the Company;

(v) that relate to the acquisition or disposition of any business (whether by
merger, sale of stock, sale of assets or otherwise);

(vi) that includes any covenants limiting or in any way purporting to restrict
the freedom of the Company to compete in any line of business in any geographic
area or to employ or otherwise engage any Person;

(vii) with any present or former director, shareholder or officer of the
Company, or any Person related by blood or marriage to any such Person, or any
Person controlling, controlled by or under common control with any such Person,
or with any employee, agent or consultant of the Company not terminable by the
Company at will;

(viii) that relates to the securities of the Company or rights in connection
therewith;

(ix) that constitutes any Contract pursuant to which any Intellectual Property
Rights are licensed or sublicensed to or from the Company;

(x) that constitutes any Contract under which the Company has loaned money or
promised to lend money, or made any other loan or advance to, or other
investment in, any other Person, or that involves Indebtedness or guaranties of
Indebtedness, in each case in excess of $5,000;

 

19



--------------------------------------------------------------------------------

(xi) that constitutes any collective bargaining agreement or similar labor
related Contract;

(xii) that extend beyond one year, unless cancelable by the Company or sixty
(60) days’ or fewer notice without liability, penalty or premium in excess of
$5,000;

(xiii) that provide for the future purchase by the Company of any materials,
equipment, services or supplies in excess of $5,000 per year and that continue
for a period of more than twelve (12) months including periods covered by any
option to renew by either party) or provide for a price in excess of current
market prices or is in excess of normal operating requirements over its
remaining term;

(xiv) that includes any obligation or commitment that materially limits the
freedom of the Company to sell, lease, license or otherwise distribute any
product, service, client information or software system or program (including
any agreement, Contract, or other arrangement or understanding with any vendor
that obligates the Company to distribute, exclusively, products supplied by such
vendor or any client information or software system or program); or

(xv) that sets forth any obligation or commitment providing for indemnification
or responsibility for the obligations or losses of any Person.

True, correct and complete copies of all such written (and summaries of all such
oral or implied) Contracts have been delivered to Purchaser.

(b) Except as disclosed in Schedule 5.9(b): (i) each of such Contracts is valid
and binding, in full force and effect and enforceable in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally; (ii) neither the Company nor, to the Knowledge of
the Selling Shareholders, any other party thereto is in violation of, in default
or breach in any respect under the terms of any such Contract; (iii) to the
Knowledge of the Selling Shareholders no event has occurred that, with the
passing of time or the giving of notice or both would result in a default or
breach of any such Contract, or allow for termination or cancellation thereof;
and (iv) the Company has not received any written notice from any party to any
such Contract listed in Schedule 5.9 of any intention to terminate, cancel or
otherwise fail to perform any obligations of such party under any such Contract.

5.10 Customer Contracts. Set forth on Schedule 5.10 hereto is a complete and
accurate list of all the Company’s Contracts with customers (the “Customer
Contracts”). Each such Customer Contract is valid and binding, in full force and
effect, and enforceable in accordance with its terms, except to the extent that
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies. The Company has performed and is in compliance with all of the
material terms of the Customer Contracts and all instruments and agreements
relating thereto and no default or event of default, or event or condition which
with notice or lapse of time or both would constitute such a default or event of
default, on its part or, to the Knowledge of the Selling Shareholders, on the
part of any other party thereto exists with respect to any such Customer
Contract. To the Knowledge of the Selling Shareholders, no such Customer
Contract contains any material contractual requirement with which there is a
reasonable likelihood the Company will be unable to comply.

 

20



--------------------------------------------------------------------------------

5.11 Financial Statements.

(a) The Company has delivered to Purchaser (i) the Annual Financial Statements,
and (ii) the Interim Financial Statements (collectively, the “Financial
Statements”). Except as described in Section 5.11(c) with respect to the 2006
annual financial statements, the Financial Statements have been prepared in
accordance with GAAP, on a consistent basis through the periods indicated, and
fairly present in all material respects the financial condition and results of
operation of the Company, subject, in the case of the Interim Financial
Statements, to normal recurring year end adjustments (the effect of which will
not, individually or in the aggregate, be materially adverse). No financial
statements of any Person other than the Company are required, under GAAP, to be
included in the consolidated financial statements of the Company. There have
been no material adverse changes in the assets, liabilities or financial
condition of the Company since the date of the Interim Financial Statements.

(b) The audited balance sheet of the Company as of December 31, 2008, and the
related audited statements of income, stockholders equity and cash flows of the
Company for the year ended December 31, 2008, fairly present in all material
respects the financial condition and the results of operation of the Company as
of and for the twelve month period then ended all in accordance with GAAP.

(c) The accounting methodologies set forth in Schedule 5.11(c) fully and
accurately reflect the methods used by the Company to prepare its financial
statements prior to the 2007 audited financial statements.

5.12 Liabilities. Except as set forth in Schedule 5.12, the Company has no
Liabilities or obligations of any nature (whether obsolete, accrued, contingent
or otherwise) of a nature required to be disclosed on a balance sheet in
accordance with GAAP, other than (i) Liabilities incurred in the ordinary course
of business subsequent to December 31, 2008, and (ii) obligations under
Contracts incurred in the ordinary course of business so long as such Contract
is either disclosed in Schedule 5.9 or 5.10 or is not required by the terms of
Section 5.9 to be disclosed. Schedule 5.12 lists all Liabilities and obligations
of the Company that by their terms require payment or performance in an
aggregate amount in excess of $25,000 that are not included in the Financial
Statements or otherwise relate to the Company’s provision of services in the
ordinary course of business under the Contracts disclosed in Schedule 5.9 and
5.10. The Company has no Indebtedness except as disclosed in Schedule 5.12.

5.13 Changes. Except as disclosed in Schedule 5.13, since December 31, 2008,
there has not been:

(a) any Material Adverse Change in the Company;

 

21



--------------------------------------------------------------------------------

(b) any material Damages or destruction or loss, whether or not covered by
insurance, adversely affecting the assets, properties, financial condition,
operating results or business of the Company;

(c) any waiver by the Company of a material right or of a material Indebtedness
owed to it;

(d) any satisfaction or discharge of any material Encumbrance or payment of any
material obligation by the Company;

(e) any material waiver, change, amendment, release, rescission or termination
of, or accord or satisfaction with respect to, any terms, conditions or
provisions of any Contract required to be set forth on Schedule 5.9 or 5.10 by
which the Company or any of its assets or properties is bound or subject;

(f) any change in any compensation or benefit arrangement or agreement with any
employee, director, officer, shareholder, consultant or agent of the Company;

(g) any change in the Company’s authorized or issued capital stock or capital
structure or any issuance of stocks, bonds or other securities of the Company;

(h) any loans made to the Company;

(i) other than any distributions to cover any Tax liabilities of the Selling
Shareholders and any distributions of the Excluded Assets, including cash, any
payment of any dividend or other distribution of the Company’s assets in respect
of any of the Company’s capital stock;

(j) any sale, assignment or transfer of any Intellectual Property or Proprietary
Information of the Company other than in the ordinary course of business;
provided, however, in any event, that there has been no such sale, assignment or
transfer of Fast Pro, Deal Manager or Hedge Fund Pro (including the Investor
Relation Manager features of Hedge Fund Pro);

(k) any transaction to which the Company is a party other than in the ordinary
course of business;

(l) any resignation or termination of any officer, key employee or group of
employees of the Company; and the Company, to the Knowledge of the Selling
Shareholders, does not know of the impending resignation or termination of
employment of any such officer, key employee or group of employees;

(m) any direct or indirect loans, advances or capital contributions made by the
Company to any shareholder, employee, officer or director of the Company or to
any other Person;

(n) any labor dispute or labor organization activity related to the Company;

 

22



--------------------------------------------------------------------------------

(o) any Indebtedness incurred, assumed or guaranteed by the Company, except
those for amounts incurred in the ordinary course of business and less than
$5,000 in the aggregate;

(p) any material change in the Company’s method of doing business or any change
in accounting principles or practices or its method of application of such
principles or practices;

(q) any sale of Company furniture or equipment except as permitted pursuant to
Section 8.1;

(r) any Encumbrance imposed or agreed to be imposed on the property or assets of
the Company except for Permitted Encumbrances; or

(s) any agreement or commitment by the Company to do any of the things described
in this Section 5.13.

5.14 Taxes and Tax Returns.

(a) The Company has filed all Tax Returns required to be filed by it and has
paid all Taxes due and owing by the Company, whether or not shown on such
return. All such Tax Returns were correct and complete in all respects and were
prepared in substantial compliance with all applicable laws and regulations.

(b) To the Knowledge of the Selling Shareholders, the Company is not currently,
and during the last five years has not been, subject to any audit or
examination, no administrative or judicial Tax Proceedings are pending with
respect to any Tax Return previously filed by the Company, and no notice of
deficiency or proposed adjustment involving Tax has been issued to the Company
by any Taxing authority.

(c) The Company has not waived any statute of limitations or agreed to any
extension of time that is currently in effect in respect of any Taxes or agreed
to any extension of time with respect to any Tax deficiency.

(d) The Company is not a party to a Tax sharing agreement or any other agreement
to indemnify any Person for any Tax liability.

(e) The Company has been a validly electing “S corporation” within the meaning
of sections 1361 and 1362 of the Code at all times since March 5, 1992 and will
be an S corporation up to and including the Closing Date.

(f) The Company has never been a member of an affiliated group of corporations
within the meaning of section 1504 of the Code and does not have any Liability
for the Taxes of any Person (other than the Company or its predecessor
corporation) under Treas. Reg. § 1.1502-6 (or any similar provision of state,
local or foreign law) or as a transferee or successor, by contract or otherwise.

 

23



--------------------------------------------------------------------------------

(g) No claim has even been made by an authority in a jurisdiction where the
Company does not file Tax Returns that the Company is or may be subject to
taxation by that jurisdiction. There are no Encumbrances for Taxes (other than
Permitted Encumbrances) upon any of the assets of the Company.

(h) The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

(i) The Company has not received from any foreign, federal, state, or local
taxing authority (including jurisdictions where the Company has not filed Tax
Returns) any (i) notice indicating an intent to open an audit or other review,
or (ii) request for information related to Tax matters.

(j) Schedule 5.14(j) lists all federal, state, local, and foreign income Tax
Returns filed with respect to the Company for taxable periods ended on or after
December 31, 2004 and, indicates those Tax Returns that have been audited. The
Company has delivered to Purchaser correct and complete copies of all federal
income Tax Returns, examination reports, and statements of deficiencies assessed
against or agreed to by the Company filed or received since December 31, 2004.

(k) The Company is not a party to any agreement, Contract, arrangement or plan
that has resulted or could result, separately or in the aggregate, in the
payment of (i) any “excess parachute payment” within the meaning of Code § 280G
(or any corresponding provision of state, local or foreign Tax law), or (ii) any
amount that will not be fully deductible as a result of Code § 162(m) (or any
corresponding provision of state, local or foreign Tax law).

(l) The Company has not been a United States real property holding corporation
within the meaning of Code § 897(c)(2) during the applicable period specified in
Code § 897(c)(1)(A)(ii).

(m) The unpaid Taxes of the Company (A) did not, as of the date of the Interim
Financial Statements, exceed the reserve for Tax Liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Interim Financial Statements
(rather than in any notes thereto), and (B) do not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company in filing its Tax Returns. Since the
date of the Interim Financial Statements, the Company has not incurred any
liability for Taxes arising from extraordinary gains or losses, as that term is
used in generally accepted accounting principles, outside the ordinary course of
business consistent with past custom and practice.

(n) The Company will not be required to include any item of income in taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any prepaid amount received on or prior to the Closing Date.

(o) The Company has not changed its method of accounting for any taxable period
ending on or prior to the Closing Date.

 

24



--------------------------------------------------------------------------------

(p) The Company has not entered into an installment sale, other sale or exchange
transaction or open transaction involving the receipt of contingent or other
future payments other than as contemplated by this Agreement.

(q) The Company has not entered into a “closing agreement” as described in Code
section 7121 (or any corresponding or similar provision of state, local or
foreign Tax law).

(r) The Company has not engaged in any transaction governed in whole or in part
by section 355 of the Code or section 361 of the Code.

(s) No real estate transfer or other transfer Taxes, or any documentary, sales,
use, stamp, registration or other such Taxes and fees, shall be incurred in
connection with the Contemplated Transactions.

(t) All of the facts represented by the Principal Shareholders in a letter dated
December 23, 2008 (and attachments thereto) to the Internal Revenue Service at
the Ogden, Utah Service Center are, and were at the time made, true, accurate
and complete (with the exception that the Managing Directors became shareholders
in the Company).

5.15 Permits. Schedule 5.15 includes a complete and accurate list of all of the
Company’s Permits. The Company (i) has all material Permits in accordance with
Legal Requirements which are necessary for the conduct of the Company’s
business, each of which is currently valid and in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or to the Knowledge of the Selling Shareholders, threatened attack by direct or
collateral proceedings, and (ii) is in material compliance with each Permit
relating to it or any of its properties under applicable Legal Requirements. The
Company is exempt from registration under the Investment Advisers Act of 1940.
Since its date of organization, the Company has not, to the Knowledge of the
Selling Shareholders, been the subject of any investigation conducted by any
grand jury, administrative agency or other governmental authority. The Company
has not and, to the Knowledge of the Selling Shareholders, and its officers,
directors and employees have not, directly or indirectly, made authorized or
received any payment, contribution or gift of money, property, or services, in
violation of applicable law, (i) as a kickback or bribe to any Person or (ii) to
any political organization or the holder of, or any aspirant to, any elective or
appointive office of any Governmental Body, or (iii) otherwise.

5.16 Environmental Laws. The Company conducts its business and operations in
compliance with all applicable environmental laws, ordinances and regulations
(“Environmental Laws”). The Company has not received notice of any material
claim, action, suit, proceeding, hearing or investigation against the Company
based on or related to the manufacture, processing, distribution, use,
treatment, storage, disposal or transport of hazardous material or waste. The
Company is not in violation of any applicable Environmental Law that has
resulted or could reasonably be expected to result in a liability or loss for
the Company of more than $10,000. The Company has not received any official or
formal notification of any current, pending or outstanding violation of
Environmental Laws by any previous occupants of the premises currently leased by
the Company.

 

25



--------------------------------------------------------------------------------

5.17 Title to Property and Condition of Assets.

(a) The Company owns no real property. Schedule 5.17 sets forth a complete and
accurate list of all real property and improvements leased by the Company
(collectively “Real Property”). The Company has valid and subsisting fee or
leasehold rights in the Real Property, free and clear of Encumbrances.

(b) Schedule 5.17 also sets forth a complete and accurate list of all of the
material items of equipment, machinery, computers, chattels, tools, parts,
furniture, furnishings, fixtures and supplies of every nature owned or leased by
the Company in connection with its business. The Company has good and marketable
fee simple title to such items described in Schedule 5.17 as being owned by it,
and valid and subsisting leasehold rights in such items described in
Schedule 5.17 as being leased by it, free and clear of all mortgages, pledges,
security interests, charges, liens and other encumbrances.

(c) The property and assets set forth on Schedule 5.17 constitute substantially
all of the property now used in or necessary for the conduct of the business of
the Company and are in reasonably good operating condition and in a reasonably
good state of repair, ordinary wear and tear excepted.

(d) The Company has provided to Purchaser a true, correct and complete copy of
each lease (collectively, the “Leases” and singly, the “Lease”) referenced on
Schedule 5.17; each Lease is in full force and effect, has not been modified,
amended, added onto, extended or renewed except as set forth on Schedule 5.17,
and each Lease is binding upon, and enforceable against, the landlord under each
Lease and the Company in accordance with the respective terms thereof.

(e) As of the date hereof, with respect to each Lease, neither the landlord
thereunder nor the Company is in breach of, or in default under, the Lease, and
the Company knows of no (a) event or condition which, with the passage of time
or the giving of notice or both, would constitute such a breach or default by
the Company or the landlord under any Lease or (b) claims by third parties
against the Company or the landlord relating to the leased premises under any of
the Leases, or the respective uses of such leased premises.

(f) Neither the Company nor the landlord under any Lease has commenced any
action, or received any notice, with respect to the termination of any Lease.
The Company’s interest in the Lease has not been assigned, pledged or encumbered
by the Company, and no part of the leased premises under any Lease has been
sublet by the Company.

(g) The Company has not entered into any agreement to pay any real estate broker
in connection with the leasing of any of the leased premises under any Lease to
the Company.

(h) To the Knowledge of the Selling Shareholders, all construction required to
be performed by the respective landlord under each Lease has been fully
completed in a manner satisfactory to the Company, and that payment of any
tenant allowance or similar up-front sum from the landlord has been made in
full.

 

26



--------------------------------------------------------------------------------

(i) The lease term for each Lease is set forth and described on Schedule 5.17 as
well as the current monthly base rent the Company is obligated to pay under each
Lease.

5.18 Labor Agreements and Actions. The Company is not bound by or subject to
(and none of its assets or properties is bound by or subject to) any Contract or
arrangement with any labor union, and no labor union has requested, or to the
Knowledge of the Selling Shareholders, has sought to represent any of the
employees, representatives or agents of the Company. The Selling Shareholders
are not aware of any officer or key employee, or that any group of key
employees, intends to terminate their employment with the Company, nor does the
Company have a present intention to terminate the employment of any of the
foregoing, except as set forth on Schedule 5.18. The Company has complied in all
material respects with all applicable state and federal equal employment
opportunity and other laws related to employment. The Company has withheld all
amounts required by law or agreement to be withheld by it from the wages,
salaries and other payments to its employees and is not liable for any arrears
of wages or any taxes or penalties for failure to comply with any of the
foregoing. There are no pending, or, to the Knowledge of the Selling
Shareholders, threatened or anticipated employment discrimination charges or
complaints against or involving the Company before any federal, state, or local
board, department, commission or agency. To the Knowledge of the Selling
Shareholders and their ERISA Affiliates, there is no organizational activity
being made or threatened by or on behalf of any labor union with respect to any
employees of the Company or any ERISA Affiliate.

5.19 Insurance. The Company is insured with respect to its properties and the
conduct of its business in such amounts and against such risks as are required
by applicable law. A true, correct and complete list of all such insurance
policies and bonds in force in which the Company is named as an insured party,
or for which the Company has paid any premiums, is set forth in Schedule 5.19,
and such list correctly states the name of the insurer and the policy number.
Such policies are in full force and effect and, to the Knowledge of the Selling
Shareholders, have been underwritten by unaffiliated insurers. The Company has
paid all premiums on such policies due and payable prior to the date of this
Agreement. The policies include a tail policy for professional liability
insurance, with the coverages set forth in Schedule 5.19, which covers the five
year period ending on the Closing Date. The Company is not in material default
with respect to its obligations under such policies and to the Knowledge of the
Selling Shareholders, has not done anything by way of action or inaction that
invalidated any of such policies in whole or in part.

5.20 Employee Benefits.

(a) Schedule 5.20(a) lists as of the date hereof all employee benefit plans (as
defined in Section 3(3) of ERISA), and all bonus, stock option, stock purchase,
phantom equity, incentive, deferred compensation, supplemental retirement,
health, life, Code Section 125 cafeteria or disability insurance, dependent
care, severance and other similar fringe or employee benefit plans, programs or
arrangements and any current employment or executive compensation or severance
agreements written or otherwise maintained or contributed to for the benefit of
or relating to any employee or former employee of the Company or any trade or
business (whether or not incorporated) that is a member of a controlled group
including the Company or that is under common control with the Company within
the meaning of Section 414 of the Code (an “ERISA Affiliate”), to the extent
that the Company or any ERISA Affiliate currently has or may incur liability for
payments or benefits thereunder, as well as each plan

 

27



--------------------------------------------------------------------------------

with respect to which the Company or an ERISA Affiliate could incur liability
under Section 4069 (if such plan has been or were terminated) or Section 4212(c)
of ERISA (together, the “Employee Plans”). The Company has made available to
Purchaser a copy of (i) the two (2) most recent annual reports on Form 5500
filed with the IRS for each disclosed Employee Plan where such report is
required and (ii) the documents and instruments governing each such Employee
Plan, if any, (including where applicable, without limitation, the plan
document, summary plan description or other summary, most recent actuarial
report, and trust or other funding arrangement). Except as set forth in Schedule
5.20(a), neither the Company nor any ERISA Affiliate has incurred any material
liability (contingent or otherwise) with respect to any such Employee Plan
(other than with respect to contributions required thereunder); each Employee
Plan has been maintained in all material respects in accordance with its terms
and with ERISA and the Code; and there has been no material violation of any
reporting or disclosure requirement imposed by ERISA or the Code. Each Employee
Plan intended to be qualified under Section 401(a) of the Code, is documented on
a prototype or volume submitter plan document that has received a favorable
notification or opinion letter on which the Company or ERISA Affiliate is
entitled to rely as to the Employee Plan’s qualification. Except as set forth in
Schedule 5.20(a), for each Employee Plan which has received such a
determination, there has been no event, condition or circumstance that has
adversely affected or is likely to adversely affect such qualified status.
Except as set forth in Schedule 5.20(a), no “party in interest” (as defined on
Section 3(14) of ERISA) of any Employee Plan has participated in, engaged in or
been a party to any transaction that is prohibited under Section 4975 of the
Code or Section 406 of ERISA and not exempt under Section 4975 of the Code or
Section 408 of ERISA (or any administrative class or individual exemption issued
thereunder), respectively. With respect to any Employee Plan, (i) neither the
Company, nor any of its ERISA affiliates has had asserted against it any claim
for taxes under Chapter 43 of Subtitle D of the Code and Section 5000 of the
Code, or for penalties under ERISA Section 502(c), (i) or (l), nor, to the
Knowledge of the Selling Shareholders, is there a basis for any such claim, and
(ii) except as set forth in Schedule 5.20(a), no officer, director or employee
of the Company has committed a breach of any fiduciary responsibility or
obligation imposed by Title I of ERISA. Except as set forth in Schedule 5.20(a),
other than routine claims for benefits, there is no claim or proceeding
(including any audit or investigation) pending or, to the Knowledge of the
Selling Shareholders, threatened, involving any Employee Plan by any Person, or
by the IRS, the United States Department of Labor or any other Governmental Body
against such Employee Plan or the Company or any ERISA Affiliate.

(b) Schedule 5.20(b) sets forth a list as of the date hereof of all agreements
with consultants who are individuals obligating the Company or any ERISA
Affiliate to make annual cash payments in an amount of One Hundred Thousand
Dollars ($100,000) or more. The Company has made available to Purchaser copies
of all such agreements.

(c) Except as contemplated by the Agreement or as otherwise provided in
Schedule 5.20(a), there will be no payment, accrual of additional benefits,
acceleration of payments or vesting of any benefit under any Employee Plan or
any other agreement or arrangement to which the Company or any ERISA Affiliate
is a party, and no employee, officer or director of the Company or any ERISA
Affiliate will become entitled to severance, termination allowance or similar
payments, solely by reason of entering into or in connection with the
Contemplated Transactions.

 

28



--------------------------------------------------------------------------------

(d) No Employee Plan that is a welfare benefit plan within the meaning of
Section 3(1) of ERISA provides benefits to former employees of the Company or
its ERISA affiliates other than as required by Section 4980B of the Code or
similar state laws. Except as set forth in Schedule 5.20(d), the Company and its
ERISA affiliates have complied in all material respects with the provisions of
Part 6 of Title I of ERISA and Sections 4980B, 9801, 9802, 9811 and 9812 of the
Code.

(e) There are no controversies relating to any Employee Plan or other labor
matters pending or, to the Knowledge of the Selling Shareholders, threatened
between the Company or any ERISA Affiliate and any of its employees, other than
controversies that would not, individually or in the aggregate, result in any
charge, assessment, levy, fine or other liability being imposed upon or incurred
by the Company. Neither the Company nor any ERISA Affiliate is a party to any
collective bargaining agreement or other labor union contract applicable to
persons employed by the Company or any ERISA Affiliate nor does the Company nor
any ERISA Affiliate know of any activities or proceedings of any labor union to
organize any such employees. No strikes, work stoppage, grievance, claim of
unfair labor practice, or labor dispute against the Company or any ERISA
Affiliate has occurred, is pending or, to the Knowledge of the Selling
Shareholders or any ERISA Affiliate, threatened, and to the Knowledge of the
Selling Shareholders and their ERISA Affiliates there is no basis for any of the
foregoing.

(f) Neither the Company nor any of its ERISA affiliates sponsors or has ever
sponsored, maintained, contributed to, or incurred an obligation to contribute
or incurred a liability (contingent or otherwise) with respect to any
Multiemployer Plan or to a Multiple Employer Plan. For these purposes,
“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) and
4001(a)(3) of ERISA, and “Multiple Employer Plan” means any Employee Plan
sponsored by more than one employer, within the meaning of Sections 4063 or 4064
of ERISA or Section 413(c) of the Code. Neither the Company nor any of its ERISA
affiliates has, or reasonably could be expected to have, any liability under
Title IV of ERISA with respect to any other type of Employee Plan.

(g) To the extent permitted by applicable law and the applicable Employee Plan,
each Employee Plan can be amended or terminated at any time, without consent
from any other party and without liability other than for benefits accrued as of
the date of such amendment or termination (other than charges incurred as a
result of such termination). The Company and its ERISA affiliates have made full
and timely payment of all amounts required to be contributed or paid as expenses
or accrued such payments in accordance with normal procedures under the terms of
each Employee Plan and applicable law, and the Company and its ERISA affiliates
shall continue to do so through the Closing.

(h) The Company and its ERISA affiliates have complied in all material respects
with the laws of any foreign jurisdiction with respect to any employee benefit
plan or arrangements maintained in such jurisdiction in which the employees of
the Company or any ERISA Affiliate participate.

 

29



--------------------------------------------------------------------------------

(i) The Company has no commitment, intention or understanding to create,
terminate or adopt any Employee Plan that would result in any additional
liability to the Company. Since the beginning of the current fiscal year of any
Employee Plan, no event has occurred and no condition or circumstance has
existed that reasonably would be expected to result in an increase in the
benefits under or the expense of maintaining such Employee Plan from the level
of benefits or expense incurred for the most recently completed fiscal year of
such Employee Plan.

(j) Each Employee Plan that is a “nonqualified deferred compensation plan”
within the meaning of Code Section 409A(d)(1), and each award thereunder, in
each case that is subject to Code Section 409A, have been operated in compliance
with the plan’s terms, to the extent consistent with Section 409A, and the
applicable guidance issued by the IRS and the Department of Treasury, including
Notice 2005-1. To the extent an issue is not addressed in Notice 2005-1 or other
applicable guidance, each Plan has been operated by applying a reasonable, good
faith interpretation of IRC Section 409A.

5.21 Brokers. Neither the Company nor any Selling Shareholder has retained any
investment banker, broker or finder in connection with any of the Contemplated
Transactions other than (a) Integris Partners, Ltd., a Colorado limited
liability company (“Integris”), and (b) Arcstone Partners, Inc., a Colorado
corporation (“Arcstone”) and neither the Company nor any Selling Shareholder has
incurred or agreed to pay, other than to Integris and Arcstone, or taken any
other action that would entitle any Person to receive, any brokerage fee,
finder’s fee or other fee or commission with respect to any of the Contemplated
Transactions. The Selling Shareholders are solely responsible to pay all such
fees, including the investment banking fee of Integris, and the valuation
services of Arcstone, and Purchaser has no liability or obligation to pay any
fees or commissions to Integris or Arcstone or any other parties with respect to
the Contemplated Transactions.

5.22 Accounts Receivable. A complete and accurate list of all accounts and notes
receivable, investments, security deposit and prepaid expenses of the Company as
of March 31, 2009, is set forth in Schedule 5.22. All accounts and notes
receivable of the Company as of March 31, 2009, and arising between such date
and the Closing Date, that are outstanding as of the Closing Date arise from
valid obligations arising from services actually rendered in the ordinary course
of business. There is no contest, claim, or right of set-off or counterclaim on
the part of any obligor regarding any of the accounts receivable. Except as set
forth in Schedule 5.22, since January 1, 2007, there have been no accounts
receivable of the Company converted to notes receivable or otherwise extended.
None of the accounts or notes receivable are due from any party related to or
affiliated with any Selling Shareholder or the Company.

5.23 Books of Account; Records. Except as set forth in Schedule 5.23, the
Company’s general ledgers, stock record book and minute books are complete and
correct in all material respects. The stock transfer records of the Company
correctly reflect and record each issuance and transfer of capital stock or
other equity interests, the issuance and exercise of all warrants, options or
similar rights with respect to shares of capital stock or other equity
interests, and the issuance and cancellation of all certificates and instruments
representing shares of capital stock or other equity interests or warrants or
similar rights with respect to capital stock or other equity interests.

 

30



--------------------------------------------------------------------------------

5.24 Bank Accounts, Depositories; Powers of Attorney. Set forth in Schedule 5.24
is a true, correct and complete list of the names and locations of all banks or
other depositories in which the Company has accounts or safe-deposit boxes, and
the names of the Persons authorized to draw thereon, borrow therefrom or have
access thereto. Except as set forth in Schedule 5.24, no Person has a power of
attorney from the Company.

5.25 Sufficiency of Assets; Fictitious Names. The properties and assets owned
by, or currently leased or licensed by, the Company comprise all of the material
properties and assets currently used by the Company and in its business and are
sufficient for the operation of the business on a basis consistent with past
practice in all material respects. The Company has not used any fictitious names
other than J.D. Clark & Co. and J.D. Clark Company.

5.26 Other J.D. Clark Entities. The representations and warranties in Sections
5.7, 5.12, 5.14 (other than 5.14(e)), 5.18 and 5.20 also apply to J.D. Clark
Company, Inc. and J.D. Clark & Co., previously dissolved entities. Moreover,
J.D. Clark & Co. was a validly electing “S corporation” within the meaning of
Sections 1361 and 1362 of the Code at all times from its incorporation until its
state law dissolution.

Section 6. Additional Representations and Warranties of Selling Shareholders.
The Principal Shareholders, jointly and severally, and each of the Selling
Shareholders other than the Principal Shareholders, severally and not jointly,
represent and warrant to the Purchaser with respect to the shares of Purchased
Stock to be sold by such Selling Shareholder, as follows:

6.1 Legal Power; Capacity. Such Selling Shareholder has all requisite legal
power, capacity and financial capacity to execute and deliver this Agreement, to
sell and convey the shares of Purchased Stock to be sold by such Selling
Shareholder hereunder, and to carry out and perform his or her obligations under
the terms of this Agreement.

6.2 Authorization. The execution, delivery and performance of this Agreement by
such Selling Shareholder has been duly authorized by all requisite action, and
this Agreement constitutes a valid and binding obligation of such Selling
Shareholder, enforceable against him or her in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency, reorganizations,
moratorium or other laws affecting creditors’ rights generally.

6.3 No Orders or Proceedings. Such Selling Shareholder is not subject to any
Order that will have an adverse effect on such Selling Shareholder’s ability to
comply with or perform any of such Selling Shareholder’s covenants or
obligations under the Agreement. There is no Proceeding pending, and, to the
Knowledge of such Selling Shareholder, no Person has threatened in writing to
commence any Proceeding, that will have an adverse effect on the ability of such
Selling Shareholder to comply with or perform any of such Selling Shareholder’s
covenants or obligations under the Agreement. To the Knowledge of such Selling
Shareholder, no event has occurred, and no claim, dispute or other condition or
circumstance exists, that might give rise to or serve as a basis for the
commencement of any such Proceeding.

6.4 Compliance with Other Instruments. The execution, delivery and performance
of and compliance with this Agreement by such Selling Shareholder and the sale
and transfer of the Purchased Stock by such Selling Shareholder pursuant to the
terms hereof will not result in (A) any violation or breach by such Selling
Shareholder of any other agreement, court order, judgment, decree, statute, rule
or regulation to which he or she is a party or by which he or she is bound,
(B) any conflict with or default under any such term, or (C) the creation of any
pledge, lien or other encumbrance on the properties or assets of such Selling
Shareholder.

 

31



--------------------------------------------------------------------------------

6.5 Governmental Consents. No consent, approval or authorization of, or
designation, declaration or filing with, any federal or state governmental
authority is required on the part of such Selling Shareholder in connection with
the valid sale and transfer of the Purchased Stock to be sold by such Selling
Shareholder hereunder or the consummation of any other transactions contemplated
hereby.

6.6 Title. Such Selling Shareholder has good and marketable title to the
Purchased Stock proposed to be sold by such Selling Shareholder hereunder, and
full right, power and authority to enter into this Agreement and to sell,
assign, transfer and deliver the Purchased Stock, free and clear of all voting
trust arrangements, liens, encumbrances, restrictions or claims whatsoever, and
upon delivery and payment at the Closing of the amount paid with respect to such
Purchased Stock at Closing, Purchaser will acquire good and marketable title
thereto, free and clear of all liens, encumbrances, claims, restrictions, voting
trusts or other defects of title whatsoever.

6.7 Representation. Such Selling Shareholder acknowledges that the Principal
Shareholders and the Purchaser are represented by separate legal counsel and
that such Selling Shareholder has been advised that he or she may wish to
consult independent legal counsel with regard to the transactions contemplated
by this Agreement. Such Selling Shareholder further acknowledges that he or she
has had the opportunity to consult with such independent legal counsel or has
chosen not to do so.

Section 7. Representations and Warranties of Purchaser. Purchaser represents and
warrants as follows:

7.1 Good Standing and Corporate Power. Purchaser is validly existing and in good
standing as a corporation under the laws of the State of Wisconsin and has all
necessary corporate power to execute and deliver this Agreement and to perform
its obligations under the Transaction Agreements and to consummate the
Contemplated Transactions. Purchaser’s financial resources are sufficient to
enable it to purchase the Purchased Stock.

7.2 Authorization. The execution, delivery and performance of this Agreement on
behalf of Purchaser have been duly authorized by all necessary action on the
part of Purchaser and its board of directors, and no other action on the part of
Purchaser is necessary to authorize the execution, delivery and performance of
the Transaction Agreements and the consummation of the Contemplated
Transactions. This Agreement has been duly and validly executed and delivered by
Purchaser and constitutes, and upon the execution and delivery by Purchaser of
the Transaction Agreements, the Transaction Agreements shall constitute, legal,
valid and binding obligations of Purchaser enforceable against it in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganizations, moratorium or other laws affecting creditors’
rights generally.

 

32



--------------------------------------------------------------------------------

7.3 No Conflicts. The execution and delivery by Purchaser of the Transaction
Agreements, the performance of its obligations under the Transaction Agreements
and the consummation of the Contemplated Transactions do not and shall not:

(a) Conflict with or result in a violation or breach of any of the terms,
conditions or provisions of Purchaser’s Articles of Incorporation or Bylaws;

(b) Conflict with or result in a violation or breach of any term or provision of
any material law or order applicable to Purchaser; or

(c) Conflict with or result in a violation or breach of, or constitute a default
under, or require Purchaser to obtain any consent or approval under the terms
of, any material Contract or license to which Purchaser is a party or by which
any of Purchaser’s assets and properties is bound.

7.4 Governmental Approvals and Filings. No consent, approval or action of,
filing with or notice to any Governmental Body on the part of Purchaser is
required in connection with the execution, delivery and performance of the
Transaction Agreements or the consummation of the Contemplated Transactions.

7.5 Brokers. Purchaser has not retained any broker or finder in connection with
any of the Contemplated Transactions, and Purchaser has not incurred or agreed
to pay, or taken any other action that would entitle any Person to receive, any
brokerage fee, finder’s fee or other similar fee or commission with respect to
any of the Contemplated Transactions.

7.6 Acquisition of Purchased Stock. Purchaser is acquiring the Purchased Stock
for its own account and for investment, and not with a view to, or for sale in
connection with, any distribution of any of such Purchased Stock.

7.7 Financial Capacity. The Purchaser Parties have adequate uncommitted liquid
reserves available to make the payments required by Section 2.2 and otherwise to
consummate the Contemplated Transactions, without needing third-party financing
or third-party consent that is not otherwise provided or addressed herein.

7.8 Capitalization and Voting Rights. All of Purchaser’s outstanding equity
interests are owned beneficially and of record by Parent. There are no
outstanding subscriptions, options, warrants, puts, calls, purchase rights
(including conversion or preemptive rights), agreements, understandings, claims
or other commitments or rights of any type relating to of any securities of
Purchaser.

7.9 Subsidiaries/Other Ownership Interests. Purchaser has, and during the
five-year period prior to the date of this Agreement, has had, no subsidiaries,
other than UMB Distribution Services, LLC and Grand Avenue Distribution
Services, LLC, and Purchaser does not otherwise presently own or control,
directly or indirectly, any interest in any other corporation, association, or
other business entity. Purchaser is not a participant in any joint venture or
partnership.

 

33



--------------------------------------------------------------------------------

7.10 Litigation. As of the date of this Agreement, there are no Proceedings
pending or to the Knowledge of Purchaser, threatened against Purchaser (or any
of its employees, officers or directors in connection with the business or
affairs of Purchaser), before any federal, state, local or foreign court or
Governmental Body in which the amount in dispute exceeds (or exceeded) $10,000
or that has resulted or could reasonably be expected to result in liability or
loss for Purchaser of more than $10,000. Purchaser is not subject to any
judgment, Order or decree, or governmental restrictions specifically naming
Purchaser.

7.11 Intellectual Property. Purchaser has not received any notice of
infringement upon or conflict with the asserted rights of others as to its
Intellectual Property. Purchaser has the right to use the Intellectual Property
and Proprietary Information which it uses in connection with its alternative
investments business (excluding its business of providing services to mutual
funds registered under the Investment Company Act of 1940, as amended), free and
clear of any rights, liens, encumbrances or claims of others. To the knowledge
of Purchaser, the conduct of Purchaser’s business as currently conducted does
not infringe, conflict with, dilute, misappropriate, or otherwise violate the
Intellectual Property of any third Person.

7.12 Contracts. Each Contract which is material to the business (but excluding
contracts related to the provision of services to mutual funds registered under
the Investment Company Act of 1940, as amended) of Purchaser, including but not
limited to customer Contracts, is valid and binding, in full force and effect,
and enforceable in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, and by laws relating to the availability of
specific performance, injunctive relief or other equitable remedies. Purchaser
has performed and is in compliance with all of the material terms of such
Contracts and all instruments and agreements relating thereto and no default or
event of default, or event or condition which with notice or lapse of time or
both would constitute such a default or event of default, on its part or, on the
part of any other party thereto exists with respect to any such Contract.

7.13 Financial Statements. Purchaser has delivered to the Company the audited
balance sheet as of December 31, 2006, December 31, 2007 and December 31, 2008,
and the related internally prepared unaudited statements of income for the years
ended December 31, 2006 and December 31, 2007, and December 31, 2008, of Parent
(the “Parent Financial Statements”). The Parent Financial Statements have been
prepared in accordance with GAAP and do, on a consistent basis through the
periods indicated, fairly present in all material respects the financial
condition and results of operation of Parent. Purchaser has delivered certain
unaudited financial information of Purchaser to the Principal Shareholders (the
“Purchaser Financial Statements”). The Purchaser Financial Statements have been
prepared on a consistent basis through the periods indicated and fairly present
in all material respects the revenues and liabilities of Purchaser for 2008 and
the first quarter of 2009.

7.14 Liabilities. Purchaser has no material Liabilities or obligations of any
kind (whether obsolete, accrued, contingent or otherwise) of a nature required
to be disclosed on a balance sheet prepared in accordance with GAAP, other than
those disclosed in the Parent Financial Statements.

 

34



--------------------------------------------------------------------------------

7.15 Compliance with Laws. Purchaser has conducted and is currently conducting
its business in compliance with all applicable laws, rules, regulations,
ordinances, codes, judgments and orders, the violation of which would have any
adverse effect on the UMBFS Revenues.

7.16 Permits. Purchaser (i) has all material Permits in accordance with Legal
Requirements which are necessary for the conduct of Purchaser’s business, and
(ii) is in material compliance with each Permit relating to it or any of its
properties under applicable Legal Requirements.

Section 8. Other Agreements of the Parties.

8.1 Transfer of Intellectual Property. The parties also acknowledge and agree
that on or before the Closing Date, Praesideo Technologies, LLC (“Praesideo”)
shall transfer certain of its certain intellectual property software assets
pursuant to the SALA. The parties also agree that the Company shall distribute
the Company assets identified on Schedule 8.1 hereto (the “Excluded Assets”) to
the Principal Shareholders.

8.2 Further Assurances. At any time and from time to time from and after the
Closing, the Selling Shareholders and Purchaser shall, at the request of any of
the other parties, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, such instruments and other documents and perform or
cause to be performed such acts and provide such information, as may reasonably
be required to evidence or effectuate the Contemplated Transactions or for the
performance by the Company, the Selling Shareholders or Purchaser of any of
their other respective obligations under this Agreement.

8.3 Access to Records After Closing. From and after the Closing Date, each party
hereto and their respective Representatives shall have reasonable access to
inspect and copy all books and records relating to the Company that the other
parties hereto or their respective Representatives may retain after the Closing
Date. Such access shall be afforded by the party maintaining such records upon
receipt of reasonable advance notice and during normal business hours. Nothing
contained in this Section 8.3 shall require Purchaser or the Company to retain
any books or records longer than such books or records would otherwise have been
retained in the ordinary course of business but for the Contemplated
Transactions; provided, however, that if the party maintaining such records
shall desire to dispose of any of such books and records, such party shall,
prior to such disposition, give the other party hereto a reasonable opportunity,
at such other party’s expense, to segregate and remove such books and records as
such other party may select.

8.4 Reserved.

8.5 Tax Matters. The following provisions shall govern the allocation of
responsibility as between Purchaser and the Selling Shareholders for certain tax
matters following the Closing Date:

(a) The Selling Shareholders shall prepare or cause to be prepared and file or
cause to be filed all Income Tax Returns for the Company (including, without
limitation, IRS Form 1120S and Schedules K-1) for all periods ending on or prior
to the Closing Date that are filed after the Closing Date (the “Pre-Closing
Period Tax Returns”). Purchaser shall be entitled to review

 

35



--------------------------------------------------------------------------------

such Pre-Closing Period Tax Returns prior to filing and shall be entitled to
comment on and request reasonable changes consistent with applicable law and
regulations to any items on such Pre-Closing Period Tax Returns that could
affect any material Tax liability of the Purchaser for periods ending after the
Closing Date. The Selling Shareholders shall include any income, gain, loss,
deduction or other Tax items for such periods on any Tax Return in a manner
consistent with the Schedule K-1s prepared in connection with the Pre-Closing
Period Tax Returns.

(b) The Purchaser shall be responsible for preparing and filing all Tax Returns
of the Company required to be filed after the Closing Date other than the
Pre-Closing Period Tax Returns (the “Post Closing Period Tax Returns”). The
Selling Shareholders shall be entitled to review such Post-Closing Period Tax
Returns prior to filing and shall be entitled to comment on and request
reasonable changes consistent with applicable law and regulations to any items
on such Post-Closing Period Tax Returns that could affect any material Tax
liability of the Selling Shareholders for periods ending prior to or as of the
Closing Date. For the avoidance of doubt, the Purchaser shall prepare and file
all Tax Returns for any period that includes but does not end on the Closing
Date (the “Straddle Period Tax Returns”). For purposes of preparing the Straddle
Period Tax Returns, the Purchaser shall apportion any Taxes that are imposed on
a periodic basis and that are payable for a taxable period that includes but
does not end on the Closing Date, as between the portion of such taxable period
beginning prior to and ending as of the Closing Date (the “Pre-Closing Tax
Period”) and the period beginning the day after the Closing Date and ending
after the Closing Date (the “Post-Closing Tax Period”). In preparing the
Straddle Period Tax Returns, the portion of such Tax based on or measured by
income or receipts of the Company attributed to the Pre-Closing Tax Period shall
be determined based on an interim closing of the books as of the close of
business on the Closing Date and the amount of other Taxes shall be the amount
of such Tax for the entire taxable period multiplied by a fraction, the
numerator of which is the number of days in the Pre-Closing Tax Period and the
denominator of which is the number of days in the entire taxable period.

(c) Notwithstanding any other provision in this Agreement, the Selling
Shareholders shall be liable for Taxes imposed on the Company for any taxable
year that ends on or prior to the Closing Date and, with respect to any Straddle
Period, for all Taxes attributable to any Pre-Closing Tax Period; provided,
however, that the Selling Shareholders shall be liable only to the extent that
such Taxes exceed the amount, if any, reserved for such Taxes on the Closing
Date Balance Sheet or any amounts otherwise included as a current Tax liability
for purposes of the calculation of the Closing Date Net Working Capital.

(d) Purchaser, the Company and the Selling Shareholders shall cooperate fully,
as and to the extent reasonably requested by the other party, in connection with
the filing of Tax Returns and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. The Company, the Selling
Shareholders and Purchaser agree (i) to retain all books and records with
respect to Tax matters pertinent to the Company relating to any taxable period
beginning before the Closing Date until expiration of the statute of limitations
(and, to

 

36



--------------------------------------------------------------------------------

the extent notified by Purchaser or the Selling Shareholders, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (ii) to give the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other party so requests, the Company, the
Purchaser or the Selling Shareholders, as the case may be, shall allow the other
party to take possession of such books and records.

(e) Purchaser and the Selling Shareholders further agree, upon request, to use
their commercially reasonable efforts to obtain any certificate or other
document from any governmental authority or any other Person as may be necessary
to mitigate, reduce or eliminate any Tax that could be imposed (including, but
not limited to, with respect to the transactions contemplated hereby).

(f) Any refunds, credits, or other reductions or benefits with respect to Taxes
for any taxable period ending on or prior to the Closing Date shall be for the
account of the Selling Shareholders and, upon Purchaser’s receipt or effective
realization of any such Tax-related benefits, the Purchaser shall notify the
Selling Shareholders of such benefits and, if and as necessary, make prompt
payment to the Selling Shareholders in respect of such Tax-related benefits. All
other refunds, credits or other reductions or benefits with respect to Taxes
shall be for the benefit of the Company.

(g) The Shareholders’ Representative acting on behalf of the Selling
Shareholders and the Company with respect to Pre-Closing Tax Periods, and in
conjunction with counsel selected by the Shareholders’ Representative and
jointly with the Purchaser and its counsel and/or tax accountants as to, and in,
every action taken, shall use their commercially reasonable efforts to promptly
obtain a certificate, letter, or other written document from a duly authorized
representative of the IRS (beyond the written documentation that has previously
been obtained by the Shareholders’ Representative) that further confirms the
validity of the Company’s Subchapter S election from and after March 5, 1992
through the Closing Date, in a manner that is acceptable to Purchaser in its
reasonable discretion after consultation with its auditors. For purposes of the
preceding sentence, the parties agree that such commercially reasonable efforts
shall include, but not necessarily be limited to, (1) attempting to provide
further documentation to support the fact that all taxable income of the Company
for its S corporation years was reported by the Selling Shareholders for such
years, (2) engaging in additional communications with the IRS Service Center in
Ogden, Utah, and (3) inquiring with the IRS as to whether issuing a private
letter ruling on any aspect of the matter that would further confirm the
Subchapter S status of the Company and, if possible, taking steps necessary to
obtain such a private letter ruling from the IRS. Counsel and/or tax accountants
of the Purchaser shall participate in any and all oral or written communications
with the IRS. The parties further agree that this Section 8.5(g) shall not
operate so as to be duplicative with some other provision of this Agreement
(including Sections 8.5(d) and (e) above), and that if after the commercially
reasonable efforts contemplated by this Section 8.5(g) the Shareholders’
Representative is unable to obtain an additional certificate, letter, or other
written document from the IRS (beyond the written documentation that has already
been obtained by the Shareholders’ Representative) that the Shareholders’
Representative and the Selling Shareholders and the Company with respect to
Pre-Closing Tax Periods shall be considered to have satisfied their obligations
under this Section 8.5(g); provided, however, that any and all representations
and warranties and Section 10.2(a) indemnity obligations under this Agreement
shall remain in full force and effect. Any and all efforts undertaken by the
Shareholders’ Representative and counsel selected by him under this
Section 8.5(g) shall be at the expense of the Shareholders’ Representative.

 

37



--------------------------------------------------------------------------------

8.6 Section 338(h)(10) Election.

(a) The Selling Shareholders shall join with Purchaser in making an election
under Section 338(h)(10) of the Code and under any applicable similar provisions
of state law (collectively, a “Section 338(h)(10) Election”) with respect to the
purchase of the Purchased Stock. Each Selling Shareholder will include any
income, gain, loss, deduction or other Tax item resulting from the
Section 338(h)(10) Election on their respective Tax Returns in accordance with
applicable law. Selling Shareholders and Purchaser agree that the Purchase Price
shall be allocated to the Company’s assets in a manner substantially consistent
with the fair market values and methodology as set forth in Exhibit F. In
addition to the executed Form 8023 delivered to Purchaser at Closing pursuant to
Section 4.2(d)(xviii), the Selling Shareholders shall use their commercially
reasonable efforts to cooperate with Purchaser and timely execute any additional
Section 338(h)(10) Forms prepared by Purchaser and delivered to the Selling
Shareholders after the Closing. The Purchaser shall be responsible for the
timely preparation and filing of the Section 338(h)(10) Election. The Purchaser
shall be solely responsible for the cost of preparing and filing the
Section 338(h)(10) Election and any related Section 338 Forms (including any
subsequent amendments or modifications that may be required as a result of any
adjustments to the Purchase Price under Section 2.2 or otherwise). With respect
to any additional Section 338 Forms that are delivered to the Selling
Shareholders for execution after the Closing, the Selling Shareholders shall be
entitled to a reasonable period in which to review such Section 338(h)(10)
Election and related Section 338 Forms prior to filing (such period being in all
events no less than 60 days prior to the applicable due date) and shall be
entitled to comment on and request reasonable changes to any items on such
Section 338(h)(10) Election and related Section 338 Forms that could affect any
material item of taxable income, gain, loss, deduction, credit or other material
Tax attribute of the Company or the Selling Shareholders. “Section 338 Forms”
shall mean all returns, documents, statements, and other forms that are required
to be submitted to any federal, state, local or foreign taxing authority in
connection with a Section 338(h)(10) Election, including, without limitation, an
IRS Form 8023 (together with any schedules or attachments thereto) that are
required pursuant to applicable Treasury Regulations.

(b) Reserved.

(c) In connection with the Section 338(h)(10) Election and the preparation of
any applicable Section 338 Forms, and as soon as reasonably practicable
following the Closing Date (and in no event later than 60 days after the Closing
Date), the parties will allocate the Purchase Price paid to the Selling
Shareholders among the assets of the Company according to an allocation that is
mutually agreeable to the parties and that is consistent with applicable law
(including applicable Treasury Regulations under Section 338 of the Code). The
Purchaser shall use such allocation in preparing the Section 338(h)(10) Election
and applicable Section 338 Forms. The mutually agreed allocation shall be
subsequently amended or modified as may be required as a result of any
adjustments to the Purchase Price under Section 2.2 or otherwise. Purchaser and
the Selling Shareholders

 

38



--------------------------------------------------------------------------------

also agree to file all applicable Tax Returns consistent with the mutually
agreed allocation and shall not make any inconsistent written statements in any
Tax work papers or take any inconsistent position on any Tax Return, in any
refund claim, during the course of any IRS audit or other Tax audit, for any
financial or regulatory purpose, in any litigation, investigation or otherwise.
Purchaser and the Selling Shareholders shall notify each other if a notice is
received from the IRS (or other taxing authority or other Governmental Body)
proposing an allocation different than the mutually agreed allocation. Purchaser
and the Selling Shareholders shall cooperate fully in connection with the
appropriate tax reporting and tax characterization of any Additional Purchase
Price Amounts payable under Section 2.2, including, but not limited to,
specifically allocating any such payments when made to Company’s Class VII
assets (goodwill and going-concern value) in accordance with the mutually agreed
allocation, and imputing an appropriate amount of interest in connection with
any such payments under sections 483 and 1274 or other applicable provisions of
the Code or similar provisions of state and local law.

8.7 Insurance; Errors and Omission Tail.

(a) The Principal Shareholders, at the Principal Shareholders’ sole cost and
expense, have acquired the insurance policy attached hereto as Schedule 8.7.

8.8 Employment and Benefit Plans.

(a) Purchaser agrees that each Key Employee and Managing Director of the Company
who continues employment with the Company after the Closing Date shall be
employed at the same rate of salary provided immediately prior to the Closing
Date and shall be considered for a reasonable salary increase in the normal
course of business on or about July 1, 2009. Except as specifically provided
otherwise in this Section, Continuing Employees shall be eligible for benefits
and incentive programs comparable to those made available by Purchaser to
similarly situated employees of Purchaser, at a cost and on terms and conditions
comparable to those provided to similarly situated employees of Purchaser;
provided, however, that continuance on a transitional basis of the Company’s
existing medical, dental, vision and Code Section 125 plans at the same cost and
in accordance with the terms and conditions of such plans in effect as of
Closing shall not be deemed to violate the terms of this Section. Nothing in
this Agreement (i) shall require Purchaser or the Company to continue to employ
any particular Company Employee following the Closing Date, or (ii) except as
specifically provided otherwise herein, shall alter or limit Purchaser’s ability
to amend, modify, or terminate any benefit plan, program, agreement, or
arrangement.

(b) Immediately prior to Closing, the Company shall pay or cause to be paid to
each employee of the Company all vacation leave that has been accrued and unused
by such employees as of the Closing Date. On and after the Closing Date,
Continuing Employees shall accrue paid time off under the terms and conditions
of Purchaser’s paid time off program (as the same may be modified from time to
time); provided, however, that for the portion of the calendar year 2009 on and
after the Closing, in no event shall any Continuing Employee receive fewer days
of paid time off (on an annualized basis) under such program than the number of
days of paid time off such individual would have been entitled to under the
Company’s vacation pay program as in effect immediately prior to Closing. In
addition, for the portion of calendar year 2009 on and after the Closing, the
Company shall maintain seven (7) paid holidays, the identity of which shall be
determined in good faith by the Board of Directors of the Company.

 

39



--------------------------------------------------------------------------------

(c) Prior to the Closing, the Company shall transfer and assign plan sponsorship
of the Profit Sharing Plan to Praesideo Management, LLC. Contemporaneous with
such transfer and assignment of plan sponsorship of the Profit Sharing Plan, the
Company shall also (i) resign as plan administrator of the Profit Sharing Plan
and (ii) terminate itself as a party from any and all contracts, agreements,
programs or arrangements with Rocky Mountain Employee Benefits, Inc. or any
other person relating to services being performed with respect to the Profit
Sharing Plan (each a “Retirement Plan Service Contract”). The Selling
Shareholders shall cause Praesideo Management LLC to accept its position as both
successor plan sponsor and successor plan administrator of the Profit Sharing
Plan and become the successor party to each Retirement Plan Service Contract.
The Selling Shareholders shall also cause Praesideo Management LLC to accept all
Liabilities from the Company with respect to the Company’s participation in,
sponsorship of, and relationship to the Profit Sharing Plan. Prior to Closing,
the Selling Shareholders shall present to Purchaser acceptable evidence that
Praesideo Management LLC has accepted all duties and obligations associated with
being successor plan sponsor and successor plan administrator of the Profit
Sharing Plan and successor to each Retirement Plan Service Contract and that it
has assumed all of the Company’s Liabilities relating to the Profit Sharing
Plan.

8.9 Praesideo Software Licenses: With respect to the Praesideo Software, the
representations and warranties of Selling Shareholders under Section 5.9 hereof
shall be true and correct as of the License Effective Date. On the License
Effective Date, the Selling Shareholders shall deliver to Purchaser a
certificate dated as of the License Effective Date and signed by the Selling
shareholders certifying the representations and warranties in this Section 8.9.

8.10 Key Company Employees’ Retention Agreements. Promptly following Closing,
the Principal Shareholders shall use commercially reasonable efforts to deliver
the Key Company Employees’ Retention Agreements executed by the Key Company
Employees, to the Purchaser.

Section 9. Shareholders’ Representative.

9.1 Appointment. By their execution of this Agreement and the tendering of their
share certificates, each Selling Shareholder irrevocably appoints Jeffrey D.
Clark as its exclusive agent and attorney-in-fact to act on its behalf with
respect to any and all matters, claims, controversies, or disputes arising out
of the terms of this Agreement and the Contemplated Transactions (the
“Shareholders’ Representative”), and agrees that the Shareholders’
Representative shall have the power to take any and all actions that the
Shareholders’ Representative believes to be necessary or appropriate or in the
best interests of the Selling Shareholders, as fully as if each such Selling
Shareholder were acting on its own behalf, including defending all
indemnification claims, consenting to, compromising or settling all
indemnification claims, negotiating with the Purchaser Parties with respect to
all matters arising under this Agreement and the Transaction Agreements,
accepting notices on behalf of all Selling Shareholders, and taking any and all
other actions specified in or contemplated by this Agreement.

 

40



--------------------------------------------------------------------------------

9.2 Vacancy. In the event that the Shareholders’ Representative resigns from
such position, the Selling Shareholders shall select another representative
reasonably satisfactory to fill such vacancy and such substituted representative
shall be deemed to be the Shareholders’ Representative for all purposes of this
Agreement.

9.3 Reliance. The Purchaser Parties shall have the right to rely on any actions
taken or omitted to be taken by the Shareholders’ Representative as being the
acts or omissions of the Selling Shareholders, without the need for any inquiry,
and any such actions or omissions shall be binding upon all of the Selling
Shareholders.

9.4 Liability. The Selling Shareholders agree to hold the Shareholders’
Representative free and harmless from and indemnify the Shareholders’
Representative against any and all Damages which the Shareholders’
Representative may sustain as a result of any action taken in good faith under
this Agreement as the Shareholders’ Representative determines in the
Shareholders’ Representative’s sole and absolute discretion to be reasonably
necessary to carry out the Shareholders’ Representative’s duties under this
Agreement. The Shareholders’ Representative shall not be liable to any Selling
Shareholder with respect to any action taken or omitted to be taken by the
Shareholders’ Representative pursuant to this appointment or in connection with
this Agreement unless such action or omission results from or arises out of
fraud or intentional misrepresentation on the part of the Shareholders’
Representative.

9.5 Authority. The authority granted to the Shareholders’ Representative
pursuant to this Section 9 is independent and severable, is irrevocable and
coupled with an interest, and shall be enforceable notwithstanding any rights or
remedies that any Selling Shareholder may have in connection with the
Contemplated Transactions.

Section 10. Indemnification and Related Matters.

10.1 Survival of Representations, Warranties and Agreements. Subject to the
limitations set forth in this Section 10 and notwithstanding any investigation
conducted or knowledge acquired at any time with regard thereto by or on behalf
of Purchaser, the representations, warranties and covenants and agreements of
the Purchaser and the Selling Shareholders set forth in this Agreement shall
survive the execution and delivery of this Agreement for a period of twenty-four
(24) months following the Closing Date; provided, however, that the
representations and warranties set forth in Section 5.2 (Capitalization and
Voting Rights), Section 6.2 (Authorization), Section 6.6 (Title to Stock), and
Section 7.2 (Authorization) (collectively, the “Core Representations”) shall
survive indefinitely, and the representations and warranties set forth in
Section 5.8 (Intellectual Property), 5.14 (Taxes), 5.16 (Environmental), and
5.20 (Employee Benefits) shall survive until 90 days after the expiration of the
applicable statute of limitations.

Notwithstanding the foregoing, if, prior to the expiration of any
representations or warranty, written notice of an alleged breach giving rise to
a claim for indemnification is duly delivered by an Indemnified Party to an
Indemnifying Party in accordance with Section 10.5, or an action based upon an
alleged breach is commenced against an Indemnifying Party by an Indemnified
Party, then no such Indemnified Party shall be precluded from pursuing such
alleged breach, or from recovering from any Indemnifying Party (whether through
the courts or otherwise) on the specific claim, suit or action, by reason or
such expiration otherwise provided for above until resolution of the matter in
accordance with this Agreement. This Section 10.1 shall not limit any covenant
or agreement of the parties hereto that by its terms contemplates performance
after the execution hereof.

 

41



--------------------------------------------------------------------------------

10.2 Indemnification. Subject to the limitations set forth in Section 10.3
below, and subject to Section 10.4 below:

(a) The Selling Shareholders shall, severally and not jointly, except as
described in Section 10.2(b), hold harmless and indemnify Purchaser and its
successors (individually referred to herein as a “Purchaser Indemnified Party”),
and will reimburse a Purchaser Indemnified Party for, from and against any and
all Damages incurred or suffered by a Purchaser Indemnified Party as a result
of, arising from or in connection with:

(i) Any Breach by such Selling Shareholders of any representations or warranties
made by such Selling Shareholder of this Agreement;

(ii) Any Breach of any covenants or obligations made by such Selling Shareholder
in this Agreement;

(iii) Any third party claim of any person that is based upon related to or
arising out of any employment-related acts or omissions of or relating to the
Company prior to Closing, regardless of whether the event or matter giving rise
to the claim is contained in the Disclosure Schedules;

(iv) Any liability or obligation with respect to stock appreciation, phantom
stock, profit participation or similar rights granted by Selling Shareholders or
the Company prior to Closing and any liability or obligation relating to the
Strata Litigation (as defined in Schedule 5.7), any remaining claims of the
Strata Parties (as defined in Schedule 5.7) or any liability or obligations
arising from or relating to Cannell Capital LLC v. J.D. Clark & Co., Inc. (as
listed in Scheduled 5.7);

(v) any losses, expenses, penalties, liabilities or obligations with respect to
(1) any failure of the Company to have been a validly electing “S corporation”
within the meaning of sections 1361 and 1362 of the Code at all times between
March 5, 1992 and the Closing Date, and (2)_ Taxes of the Company for or
relating to periods (or portions thereof) ending on or before Closing, in each
case to the extent the amount of the Taxes is not taken into consideration in
the calculation of the Closing Date Net Working Capital as finally determined
pursuant to Section 2.3 hereof, and (3) any tax withholding liabilities of any
nature, or failure to pay taxes for affiliated entities using the J.D. Clark
name. For the avoidance of doubt, the losses, expenses, penalties, liabilities
and obligations for which the Selling Shareholders are providing indemnification
under this Section 10.2(a)(v) shall include (without limitation) those arising
from, or relating in any way to, the Purchaser’s obligation to pay additional
Taxes as a result of the Company’s failure to have a validly electing “S
corporation” as described above, and any loss of a step-up basis and the
benefits of increased amortization or depreciation associated therewith and any
potential loss of Section 338(h)(10) tax benefits or accounting benefits;

 

42



--------------------------------------------------------------------------------

(vi) Any liability or obligation arising from actions or inactions, at any time,
whether arising before or after Closing, (A) under any Profit Sharing Plan of
the Company, including but not limited to the J.D. Clark & Co., Inc. Profit
Sharing Plan or any predecessor plan thereof; and (B) under the Company Code
Section 125 cafeteria plan;

(vii) Any liability or obligation or losses or costs, including but not limited
to any diminution in value that is finally determined by a final non-appealable
court order, or other costs or damages to Purchaser, arising out of, caused by
or resulting from the Principal Shareholders’ transfer of Company stock to the
Managing Directors, whether arising before or after Closing and including but
not limited to any noncompliance with federal or state securities laws and any
losses or costs as a result of the exercise of any recession rights against the
Company under such federal or state securities laws; and

(viii) Any third party claim that is based upon, related to, or arising out of
any agreements, transactions, acts, or omissions of or relating to the Company
and/or its operation occurring or existing at or prior to the Closing,
regardless of whether the event or matter giving rise to such claim is disclosed
in the schedules hereto, including but not limited to any liability or
obligation relating to the Global Vault funds and any allegations of
infringement of Intellectual Property rights by any third party relating to the
period prior to Closing; provided, however, that nothing in this
Section 10.2(a)(viii) shall require any of the Selling Shareholders to hold
harmless, indemnify or reimburse any Purchaser Indemnified Party with respect to
(x) any obligation or payment that is or may become due under any Contract
listed on the exhibits or schedules attached hereto, pursuant to the terms
thereof (other than with respect to any pre-Closing breach thereof by the
Company), (y) any Liability specified in the Interim Financial Statements, and
(z) any trade and similar payables incurred in the ordinary course of business
since the date of the Interim Financial Statements.

(b) Subject to the limitations set forth in Section 10.3 below, with respect to
any claim made by a Purchaser Indemnified Party against a Principal Shareholder
pursuant to Section 10.2(a), the Principal Shareholders shall be jointly and
severally liable for such indemnification obligation.

(c) Subject to the limitations set forth in Section 10.3 below, the Purchaser
Parties shall hold harmless and indemnify the Selling Shareholders and their
respective executors, administrators and successors (individually referred to
herein as a “Seller Indemnified Party”) from and against any and all Damages
incurred or suffered by any Seller Indemnified Party as a result of, arising
from or in connection with:

(i) Any Breach by Purchaser of any representations and warranties made by
Purchaser in this Agreement; or

(ii) Any Breach of any of the covenants or obligations made by Purchaser in this
Agreement.

 

43



--------------------------------------------------------------------------------

10.3 Limitations; Right of Offset; Deductible.

(a) Except as otherwise set forth in this Section 10.3, the Selling
Shareholders’ aggregate liability under Section 10.2(a)(i), (iii) and (viii) and
the Purchaser’s liability under Section 10.2(c)(i) shall be limited to Damages
not exceeding Twelve Million Five Hundred Thousand Dollars ($12,500,000);
provided, however, that with respect to Breaches of Section 5.14 (Taxes),
Section 5.20 (Employee Benefits) and Section 6.6 (Title), and indemnification
claims pursuant to Section 10.2(a)(iv), Section 10.2(a)(v), Section 10.2(a)(vi)
and Section 10.2(a)(vii), the Principal Shareholders’ liability shall not be
capped; and provided further, with respect to the Core Representations (other
than Section 6.6 (Title), Section 5.11(b) (GAAP Compliance) and Section 5.16
(Environmental), the Selling Shareholders’ aggregate maximum liability shall be
limited to Damages not exceeding their pro rata share of the Purchase Price. In
addition, except as set forth in this Section 10.3, the Principal Shareholders’
aggregate liability under Section 10.2 shall be limited to their collective
portion of the Purchase Price actually received by the Selling Shareholders.

(b) If any Purchaser Indemnified Party has delivered a valid Claim Notice to
Principal Shareholders and such claim has not been fully resolved prior to the
time scheduled for payment of any Earn-out Amount, Purchaser shall have the
right, notwithstanding anything to the contrary in this Agreement or any
Transaction Agreement, to withhold from the amount otherwise due with respect to
such Earn-out Amount (on a proportionate basis as between the corresponding
Incentive Bonus Pool Amount and Additional Purchase Price Amount) the amount or
estimated amount of the Purchaser’s indemnifiable claim as set forth in the
Claim Notice; provided, however, in the event that Purchaser withholds any
amounts pursuant to this Section 10.3(b), any amounts disputed by the Selling
Shareholders must be placed into escrow with a party reasonably approved by
Selling Shareholders until any such dispute is finally resolved.

(c) Without limiting the effect of any of the other limitations set forth
herein, neither Purchaser nor Selling Shareholders shall be entitled to any
indemnification payment hereunder, except to the extent that the cumulative
amount of the Damages actually incurred as a direct result of all Breaches of
representations and warranties of the party seeking indemnification hereunder
actually exceeds Seven Hundred and Fifty Thousand Dollars $750,000 (the
“Deductible Amount”); and such party seeking indemnification shall only be
entitled to indemnification only with respect to the amount by which the
cumulative amount of the Damages actually incurred as a direct result of all
such Breaches of such representations, warranties and covenants actually exceeds
the Deductible Amount; provided, however, that Purchaser shall be entitled to
indemnification for the entire amount of any Damages resulting from breaches by
the Selling Shareholders of any Core Representations, of Sections 5.11(a),
5.11(b), 5.14, 5.16 or 5.20 and of indemnification claims pursuant to
Section 10.2(a)(iii), 10.2(a)(iv), 10.2(a)(v), Section 10.2(a)(vi) or
10.2(a)(vii), or with respect to any intentional or fraudulent misrepresentation
on the part of the Selling Shareholders.

(d) In the event Purchaser has a claim for Damages under one or more of the
representations, warranties or covenants of this Agreement and also under its
Section 10.2(a)(viii) indemnity covenant with respect to a single event,
Purchaser agrees that it will not seek double recovery for its Damages relating
to such single event. In addition, to the extent Purchaser has a claim for
Damages under this Agreement, Purchaser agrees to diligently pursue all
insurance remedies available, including without limitation, insurance available
under the tail policy referred to in Section 8.7 above, prior to seeking any
indemnification from the Selling Shareholders.

 

44



--------------------------------------------------------------------------------

10.4 No Implied Representations. Purchaser and the Selling Shareholders
acknowledge that, except as expressly provided in this Agreement, none of the
parties hereto, and none of the Representatives of either party hereto, has made
or is making any representations or warranties whatsoever, implied or otherwise,
and neither party has relied or is relying on any representation, warranty,
covenant, undertaking, promise, forecast or other statement whatsoever, whether
written or oral (from either party or its Representatives), other than as
expressly set forth in this Agreement.

10.5 Indemnification Claims. If either party hereto (the “Claimant”) wishes to
assert an indemnification claim against the other party hereto, the Claimant
shall deliver to the other party a written notice (a “Claim Notice”) setting
forth:

(a) a description of the representation, warranty or covenant alleged to have
been breached by such other party;

(b) to the extent known or reasonably ascertainable, a reasonably detailed
description of the facts and circumstances giving rise to the alleged breach of
such representation, warranty or covenant; and

(c) to the extent known or reasonably ascertainable, a reasonably detailed
description of, and a reasonable estimate, to the extent reasonably available,
of the total amount of, the Damages actually incurred or expected to be incurred
by the Claimant as a direct result of such alleged breach.

A claim for indemnification for any Matter not involving a third-party claim may
be asserted by delivery of a Claim Notice satisfying the requirements of the
preceding sentence.

Any Claim Notice that is delivered to the Selling Shareholders in contravention
of the requirements set forth in this Section 10.5 shall not be deemed to have
been “duly delivered” for purposes of Section 10.1; provided, however, that the
failure to notify or delay in notifying the Indemnifying Party shall not relieve
the Indemnifying Party of its obligations pursuant to this Section 10, except to
the extent the Indemnifying Party is materially prejudiced as a result thereof;
provided however, in no event will a claim be deemed to have been “duly
delivered” if such failure is not cured prior to the expiration of the
applicable survival period.

10.6 Defense of Third Party Actions.

(a) If either party hereto (the “Indemnified Party”) receives notice or
otherwise obtains knowledge of any Matter or any threatened Matter that may give
rise to an indemnification claim against the other party hereto (the
“Indemnifying Party”), then the Indemnified Party shall promptly deliver to the
Indemnifying Party a written notice describing such Matter in reasonable detail,
but failure to give timely notice to the Indemnifying Party of the commencement
of such claim will not relieve the Indemnifying Party of any liability it may
have to any Indemnified Party, except to the extent that the Indemnifying Party
demonstrates that the defense of such action is prejudiced by the Indemnified
Party’s failure to give such notice, as described in Section 10.6(c) below.

 

45



--------------------------------------------------------------------------------

(b) If any Proceeding referred to in Section 10.6(a) is brought against an
Indemnified Party and it gives notice to the Indemnifying Party of the
commencement of such Proceeding, the Indemnifying Party will be entitled to
participate in such Proceeding and, and to the extent that it wishes (unless
(i) the Indemnifying Party is also a party to such Proceeding and the
Indemnified Party determines in good faith that joint representation would be
inappropriate, or (ii) the Indemnifying Party fails to provide reasonable
assurance to the Indemnified Party of its financial capacity to defend such
Proceeding and provide indemnification with respect to such Proceeding), to
assume the defense of such Proceeding with counsel satisfactory to the
Indemnified Party at the Indemnifying Party’s expense by giving notice of its
intention to do so to the Indemnified Party within 20 days (the “Response
Period”) of receipt of the Indemnified Party of such third-party action (and
during such 20-day period the Indemnified Party shall provide all reasonable
cooperation to the Indemnifying Party). For the avoidance of doubt, the
Principal Shareholders shall be entitled to assume the defense of any potential
third-party claim that might potentially be brought in connection with the
validity of the Company’s Subchapter S election (provided that the requirements
of the preceding sentence and Section 8.5(g) are otherwise satisfied) at the
Principal Shareholders’ cost and expense; provided, further, that Purchaser
shall be entitled to fully participate in any such defense at its cost and
expense. If the Indemnifying Party assumes the defense of a Proceeding, (i) no
compromise or settlement of such claims may be effected by the Indemnifying
Party without the Indemnified Party’s consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
Indemnified Party, and (B) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party; and (ii) the Indemnified Party will have
no liability with respect to any compromise or settlement of such claims
effected without its consent, and any such settlement, compromise or consent
must include, as an unconditional term, the giving by the Claimant or the
plaintiff to such Indemnified Party (and its subsidiaries and affiliates) a
release from all liability in respect of such indemnifiable Claim.

(c) Notwithstanding the foregoing: (i) such Indemnified Party shall have the
right to employ its own counsel in any such case, but the fees and expenses of
such counsel shall be payable by such Indemnified Party; and (ii) the rights of
such Indemnified Party to be indemnified in respect of indemnifiable claims
resulting from the assertion of liability by third parties shall not be
adversely affected by its failure to give notice pursuant to the foregoing
provisions unless, and, if so, only to the extent that, the other party is
materially prejudiced by such failure. With respect to any assertion of
liability by a third-party that results in an indemnifiable claim, the parties
shall make available to each other all relevant information in their possession
that is material to any such assertion. If the Indemnifying Party assumes the
defense of an indemnifiable claim, the Indemnifying Party shall reasonably
defend such claim until it is fully and finally settled or otherwise resolved.

 

46



--------------------------------------------------------------------------------

(d) In the event that the Indemnifying Party fails to assume the defense of an
Indemnified Party against any such indemnifiable claim within the Response
Period, or the Indemnifying Party fails to reasonably defend such indemnifiable
claim after assuming the defense thereof, the Indemnified Party shall have the
right to defend, compromise or settle such indemnifiable claim on behalf, for
the account, and at the risk of the Indemnifying Party, subject to provisions of
this Section 10; provided, however, that the Indemnified Party shall not,
without the Indemnifying Party’s prior written consent (which shall not be
unreasonably withheld), settle or compromise such indemnifiable claim or consent
to entry of any judgment in respect of such indemnifiable claim unless such
settlement, compromise or consent includes, as an unconditional term, the giving
by the Claimant or the plaintiff to such Indemnified Party (and its subsidiaries
and affiliates) a release from all liability in respect of such indemnifiable
claim and does not involve any finding or admission of liability by the
Indemnified Party.

10.7 Subrogation. To the extent that the Indemnifying Party makes or is required
to make any indemnification payment to the Indemnified Party, the Indemnifying
Party shall be entitled to exercise, and shall be subrogated to, any rights and
remedies (including rights of indemnity, rights of contribution and other rights
of recovery) that the Indemnified Party or any of the Indemnified Party’s
Representatives may have against any other Person with respect to any Damages,
circumstances or Matter to which such indemnification payment is directly or
indirectly related. The Indemnified Party shall permit the Indemnifying Party to
use the name of the Indemnified Party and the names of the Indemnified Party’s
representatives in any transaction or in any Proceeding or other matter
involving any such rights or remedies in such manner as may be approved by the
Indemnified Party, such consent not to be unreasonably withheld.

10.8 Exclusivity. The right of each party hereto to assert indemnification
claims and receive indemnification payments pursuant to this Section 10 shall be
exclusive (except with respect to any intentional or fraudulent
misrepresentation regarding the subject matter of this Agreement) of or limit
any other remedies available to such party.

10.9 Representation. After the Closing, it is possible that Holme Roberts &
Owen, LLP will represent the Principal Shareholders in connection with any
claims made pursuant to the Transaction Agreements. The Company hereby agrees
that Holme Roberts & Owen, LLP may represent the Principal Shareholders in the
future in connection with any claims that may be made pursuant to the
Transaction Agreements. Purchaser hereby acknowledges and consents to this
prospective waiver by the Company.

Section 11. Miscellaneous Provisions.

11.1 Expenses. Other than as specifically provided in this Agreement, each party
hereto shall pay all of its own costs and expenses incurred or to be incurred in
negotiating and preparing this Agreement and in closing and carrying out the
Contemplated Transactions.

11.2 Publicity. No press release, publicity, disclosure or notice to any Person
concerning any of the Contemplated Transactions shall be issued, given, made or
otherwise disseminated by any party to this Agreement at any time (whether prior
to, at or after the Closing) without the prior written approval of the other
parties hereto, except pursuant to a Legal Requirement, including securities
laws; provided that the party with such obligation will use its commercially
reasonable efforts to allow the other party an opportunity to comment on its
proposed disclosure, and, in any event, that such other party will be provided
with an advance opportunity to review such disclosure.

 

47



--------------------------------------------------------------------------------

11.3 Governing Law. This Agreement shall be construed in accordance with, and
governed in all respects by, the laws of the State of Delaware (without giving
effect to principles of conflicts of law).

11.4 Time of the Essence. Time is of the essence for this Agreement.

11.5 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly received (a) if given by
certified or registered mail, return receipt requested, postage prepaid, three
Business Days after being deposited in the US mails, and (b) if given by courier
or other means, when received or personally delivered, and addressed as follows
(or at such other address as the intended recipient shall have specified in a
written notice given to the other party hereto):

if to Purchaser:

Dennis R. Rilinger, General Counsel

UMB Financial Corporation

1010 Grand Blvd., 6th Floor

Kansas City, MO 64106

with a copy to:

Victoria R. Westerhaus, Esq.

Stinson, Morrison Hecker

1201 Walnut Suite 2900

Kansas City Missouri 64106

if to the Selling Shareholders:

Jeff and Bonnie Clark

4780 North Pole Patch Drive

Pleasant View UT 84414

Jerry Wright

6480 South 2800 East

Uinta UT 84403

Chad Allen

397 North 3125 West

Layton UT 84041

 

48



--------------------------------------------------------------------------------

Jill Calton

1262 34th Street

Ogden UT 84403

Michelle Jensen

367 N. Canyon Creek Circle

Layton UT 84040

with a copy to:

Hendrik F. Jordaan, Esq.

Holme Roberts & Owen, LLP

1700 Lincoln, Suite 4100

Denver, CO 80203

Fax: (303) 866-0200

11.6 Table of Contents and Headings. The table of contents of this Agreement and
the underlined headings contained in this Agreement are for convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

11.7 Assignment. No party hereto may assign any of its rights or delegate any of
its obligations under this Agreement to any other Person without the prior
written consent of the other parties hereto; which shall not be unreasonably
withheld.

11.8 Parties in Interest. Nothing in this Agreement is intended to provide any
rights or remedies to any Person (including any employee or creditor of the
Company) other than the parties hereto.

11.9 Severability. In the event that any provision of this Agreement, or the
application of such provision to any Person or set of circumstances, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be affected and shall continue to be
valid and enforceable to the fullest extent permitted by law.

11.10 Entire Agreement. This Agreement, together with the Transaction
Agreements, schedules and exhibits attached thereto, set forth the entire
understanding of Purchaser and the Selling Shareholders and supersede all other
agreements and understandings between those parties relating to the subject
matter hereof and thereof.

11.11 Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

 

49



--------------------------------------------------------------------------------

11.12 Amendments. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of
Purchaser and the Principal Shareholders.

11.13 Interpretation of Agreement.

(a) Each party hereto acknowledges that it has participated in the drafting of
this Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation of this Agreement.

(b) Whenever required by the context hereof, the singular number shall include
the plural, and vice versa; the masculine gender shall include the feminine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

(d) References herein to “Sections” and “Exhibits” are intended to refer to
Sections of and Exhibits to this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

50



--------------------------------------------------------------------------------

This Agreement has been duly executed and delivered by Purchaser Parties and the
Selling Shareholders as of the date set forth above.

 

PURCHASER PARTIES:

 

UMB FINANCIAL CORPORATION, a Missouri corporation

By:   /s/ Peter J. deSilva Name:   Peter J. deSilva Title:   President and COO

 

UMB FUND SERVICES, a Wisconsin corporation By:   /s/ John P. Zader Name:   John
P. Zader Title:   Chief Executive Officer

 

SELLING SHAREHOLDERS: By:   /s/ Jeffrey D. Clark   Jeffrey D. Clark By:   /s/
Bonnie J. Clark   Bonnie J. Clark By:   /s/ Michelle Jensen   Michelle Jensen
By:   /s/ Chad J. Allen   Chad J. Allen By:   /s/ Jerry A. Wright   Jerry A.
Wright By:   /s/ Jill L. Calton   Jill L. Calton

[Signature page of Stock Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[RESERVED]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[RESERVED]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Earn-out Amounts

The parties agree that the Earn-out Amounts, and corresponding Incentive Bonus
Pool Amounts and Additional Purchase Price Amounts, shall be calculated and paid
in accordance with this Exhibit C as set forth below.

(a) Certain Defined Terms. For purposes of this Exhibit C, the following terms
have the meanings ascribed to them below:

(i) “Additional Purchase Price Amount” shall have the meaning ascribed to it in
Section (d) of this Exhibit C.

(ii) “Adjusted Earn-out Payments Metrics” shall have the meaning set forth in
Subsection (f)(i) of this Exhibit C.

(iii) “Base Revenue” (which shall be used solely for purposes of determining
Revenue Growth and the Revenue Multiplier for the Company’s first fiscal year
2010 (covering the period from May 1, 2009 through April 30, 2010)) shall be
equal to $14,101,532 and has been computed by adding (A) the Revenue of the
Company calculated consistent with the calculation of the Closing Cash Payment
pursuant to Section 2.1(a) (i.e., using the Company’s revenue run rate from
January 1, 2009 through March 31, 2009 (with exclusions as provided for in this
Agreement) of $2,561,584 and multiplying such amount by four, which equals
$10,246,336), plus (B) the UMBFS Alternative Investment Revenue as computed
under the methodology set forth in Section (b)(iii) of this Exhibit C (i.e.,
using Purchaser’s revenue run rate (with specified exclusions) from January 1,
2009 through March 31, 2009 of $963,799, multiplied by four, which equals
$3,855,196).

(iv) “Cause” shall have the meaning ascribed to it in the Employment,
Non-Competition and Non-Solicitation Agreement of Jeffery D. Clark dated as of
May 7, 2009.

(v) “Change in Control” shall mean (A) the sale, lease, conveyance or other
disposition of all or substantially all of the assets of Purchaser, the Company
or Parent to any person or group (as such term is used in Section 13(d)(3) of
the Securities Exchange Act of 1934), (B) the merger or consolidation of
Purchaser or the Company (or any of their respective direct or indirect parent
entities) where the shareholders of Purchaser, the Company or the applicable
parent entity immediately before the transaction do not own 50% or more of the
surviving company, (C) the liquidation or dissolution of Purchaser, the Company
or any of their respective parent entities, or (D) the occurrence of any other
transaction that results in a person or company, or group of affiliated persons
or companies, acquiring within a twelve (12)-month period, directly or
indirectly, 50% or more of the total voting power of the stock of Purchaser, the
Company (or any of their respective direct or indirect parent entities).

 

C-1



--------------------------------------------------------------------------------

(vi) “Clark” shall mean Jeffrey D. Clark.

(vii) “Earn-out Term” shall have the meaning ascribed to it in Section (c) of
this Exhibit C.

(viii) “Good Reason” shall have the meaning ascribed to it in the Employment,
Non-Competition and Non-Solicitation Agreement of Clark dated as of May 7, 2009.

(ix) “Incentive Bonus Pool Amount” shall have the meaning ascribed to it in the
Incentive Bonus Plan.

(x) “Profit,” for any particular fiscal year, shall mean the consolidated profit
of the Company and its subsidiaries, if any, determined in accordance with GAAP,
applied consistent with past practices of the Company (but reflecting
adjustments required by GAAP); provided, however, that the determination of
“Profit” shall not include:

(1) any extraordinary gain or loss that is mutually agreed upon by the Company
and Purchaser;

(2) any intercompany charges or allocations of general or administrative
expenses between the Company and the Purchaser Parties or the Purchaser Parties’
affiliates which have not been approved by the Principal Shareholders;

(3) any amounts paid pursuant to the Incentive Bonus Plan;

(4) any legal fees, broker fees, insurance premiums or other costs or expenses
directly or indirectly incurred to facilitate the Contemplated Transactions, or
any bonuses or similar payments paid prior to or on the Closing Date in
connection with the Contemplated Transactions, including all such amounts as
reflected in the flow of funds memorandum which as been provided to the
Purchaser herewith;

(5) any allocation of employee benefits-related expenses from the Purchaser
Parties or their affiliates which exceeds the actual per-capita cost of the
benefits;

(6) any costs or expenses attributable to employees or independent contractors
that are not approved by Clark and are on terms or conditions that are more
burdensome to the Company than the terms and conditions prevailing in the
industry generally;

(7) any interest expense;

(8) any transactions between the Company and the Purchaser Parties or their
affiliates that are not reflected on an arm’s length basis;



--------------------------------------------------------------------------------

(9) any costs and expenses associated with any audit regarding the Closing Date
Net Working Capital or any Earn-out Amount; and

(10) any federal, state or local income taxes.

For the avoidance of doubt, any increase in the historical depreciation and
amortization expenses of the Company that is associated in any way with the
Section 338(h)(10) election for tax purposes (or associated in any way with any
similar adjustments that may be required for GAAP) shall not be considered for
purposes of determining “Profit.”

(xi) “Profit Margin,” for any particular fiscal year, shall mean the profit
margin of the Company, for such fiscal year, determined by dividing Profit by
Revenue; provided however that for purposes of annually determining the profit
margin of the Company for purposes of determining the applicable Profit Margin
Modifier (see below) for the applicable year:

 

  1. In instances where the Revenue derived from a client is attributed to the
Company pursuant to the provisions of this Exhibit C, but some or all of the
services associated with such Revenue are in fact being provided by the
Purchaser (e.g., a client who contracted with the Company for services but which
prefers to receive those services from the Milwaukee or Philadelphia offices of
Purchaser), then for purposes of calculating the Profit associated with such
client, an amount for expenses equal to the average client profit margin of the
Company multiplied by the revenues received from such client shall be subtracted
from the revenues received from such client.

 

  2. In instances where a client whose Revenues are not attributed to Company
under the provisions of this Exhibit C, but which is receiving services from the
Company (e.g., a client who contracted with Purchaser for services but who
prefers to receive those services from Company’s Ogden offices), then the
Company’s expenses shall be reduced by an amount equal to the Company’s average
expense ratio for such services, multiplied by the revenues received from
Purchaser from the client, for purposes of determining the Company’s annual
Profit Margin. For the avoidance of doubt, the Revenue of such client is not
included in the Company’s Revenue for purposes of this Exhibit C.

(xii) “Profit Margin Modifier” shall mean:

 

  (A) During the first fiscal year of the Earn-out Term, a percentage, between
0% and 100%, inclusive, such that (a) a Profit Margin of less than 10% equates
to a Profit Margin Modifier of 0%, (b) a Profit Margin of 25% or more equates to
a Profit Margin Modifier of 100%, and (c) a Profit Margin equal to or greater
than 10% and less than 25% shall equal a Profit Margin Modifier equal to the
percentage reflected in the table below, with linear interpolation for all
numbers between 10% and 25%. The table below sets forth examples reflecting the
calculation of the Profit Margin Modifier.

 

Profit Margin

   Profit
Margin
Modifier  

25% or more

   100 % 

22.5%

   87.5 % 

20%

   75 % 

17.5%

   62.5 % 

15%

   50 % 

12.5%

   37.5 % 

10%

   25 % 

< 10%

   0 % 



--------------------------------------------------------------------------------

  (B) After the first fiscal year of the Earn-out Term, a percentage, between 0%
and 100%, inclusive, such that (a) a Profit Margin of less than 10% equates to a
Profit Margin Modifier of 0%, (b) a Profit Margin of 40% or more equates to a
Profit Margin Modifier of 100%, and (c) a Profit Margin equal to or greater than
10% and less than 40% shall equal a Profit Margin Modifier equal to the
percentage reflected in the table below, with linear interpolation for all
numbers between 10% and 40%. The table below sets forth examples reflecting the
calculation of the Profit Margin Modifier.

 

Profit Margin

   Profit
Margin
Modifier  

40% or more

   100 % 

35%

   87.5 % 

30%

   75 % 

25%

   62.5 % 

20%

   50 % 

15%

   37.5 % 

10%

   25 % 

< 10%

   0 % 

(xiii) “Revenue,” for any particular fiscal year, shall mean the revenue of the
Company, for such fiscal year, determined in accordance with GAAP, and solely
for purposes of determining Revenue Growth under the provisions of subsections
(xiv) and (xv) below, adjusted as set forth in Section (b)(iv) of this Exhibit
C.



--------------------------------------------------------------------------------

(xiv) “Revenue Multiplier,” for any particular fiscal year, shall mean the
number designated in the column titled “Revenue Multiplier” in the table below
and corresponding to the Revenue Growth achieved by the Company with respect to
such fiscal year, as reflected in the column entitled “Revenue Growth.”

 

Revenue Growth (RG)

   Revenue
Multiplier

RG < 0%

   0

0% < RG < 2.5%

   1

2.5% < RG < 5%

   2

5% < RG <10%

   3

10% < RG < 15%

   3.5

15% < RG < 20%

   4

20% < RG < 25%

   5

25% < RG <30%

   6

30% < RG

   7

(xv) “Revenue Growth,” for any particular fiscal year, shall be calculated as
follows:

 

  (A) the difference between (x) Revenue for such current fiscal year, minus
(y) Revenue for the prior fiscal year,

 

  (B) divided by Revenue for the prior fiscal year.

For the avoidance of doubt, Revenue Growth for the Company’s first fiscal year
2010 (covering the period from May 1, 2009 through April 30, 2010) shall be
calculated by dividing (A) the difference between (x) the Revenue for the fiscal
year 2010 and (y) Base Revenue by (B) Base Revenue.

(b) Adjustments to “Revenue” Solely for purposes of determining the Revenue
Growth used to compute the Revenue Multiplier used to compute the Earn-out
Amounts, the parties agree that the following adjustments shall be made to
“Revenue” ; for the avoidance of doubt, none of the adjustments provided for in
this subsection (b) shall be applicable in any determination of the “Revenue”
referenced in subsection (d)(i)(a) below:

(i) “Existing UMBFS Customer” means any entity that, as of the Closing Date,
both: (a) is currently receiving services from the Purchaser, and (b) has
already received a bill for such services.

(ii) “UMBFS Prospect” means any entity on the written list of prospects
separately agreed to by the parties.

(iii) “Existing UMBFS Alternative Investment Revenue” means Revenues received by
UMBFS in consideration of its provisions of alternative investment services,
from Existing UMBFS Customers, but does not include any Revenues associated with
any additional funds, accounts, or other collective investment vehicle advised
by or associated with Hatterus Capital Investment Management, LLC or Hatterus
Capital Investment Partners, LLC or any of their affiliates for which Purchaser
may be hereafter retained to provide services; for the avoidance of doubt, it is
agreed that Existing UMBFS Alternative Investment Revenue does not include
Revenues associated with any UMBFS Prospect and does not include any Revenues
received by UMB Bank N.A. for custody, cash management or other services (other
than services provided by the Company).



--------------------------------------------------------------------------------

(iv) The parties agree that the Existing UMBFS Alternative Investment Revenues
will be deemed to be included within the “Revenue” of the Company solely for the
purposes of the computation of the applicable Revenue Growth and Revenue
Multiplier provided for in section (a) (xiv) and (xv) above.

(c) Earn-out Hurdles. The Earn-out Amounts shall be determined for each of the
Company’s fiscal years ending in 2010, 2011, 2012 and 2013 (the “Earn-out
Term”). The Company’s fiscal year shall be from May 1 through April 30 for each
year, starting May 1, 2009 for the 2010 fiscal year, May 1, 2010 for the 2011
fiscal year, and so forth. The Earn-out Amount with respect to any particular
fiscal year during the Earn-out Term shall be subject to the Company’s
achievement of the following two (2) hurdles during such fiscal year:

(i) Revenue Growth equal to or greater than 0% during such fiscal year; and

(ii) Profit Margin equal to or greater than 10% during such fiscal year.

(d) Calculation of Earn-out Amounts; Allocation of Earn-out Amounts as between
Incentive Bonus Pool Amount and Additional Purchase Price Amount.

(i) If, with respect to any particular fiscal year during the Earn-out Term, the
Company meets or exceeds the hurdles described in Section (c) of this Exhibit C,
then, subject to the set-off rights set forth in Section 10.3(b), the Purchaser
shall pay to the Selling Shareholders an aggregate amount (the “Additional
Purchase Price Amount”) as follows for such fiscal year:

(a) the Revenue for such fiscal year, multiplied by

(b) the Revenue Multiplier for such fiscal year; multiplied by

(c) the Profit Margin Modifier for such fiscal year; and that product then
divided by

(d) eight (8) (the quotient of (c) and (d) is the “Earn-out Amount”); and

(e) such Earn-out Amount then reduced by the Incentive Bonus Pool Amount.

(ii) At the same time any Additional Purchase Price Amount is paid to the
Selling Shareholders, the Incentive Bonus Pool Amount (net of any applicable Tax
withholdings) shall be paid to applicable Managing Directors and the Key Company
Employees pursuant to the Incentive Bonus Plan.

The Additional Purchase Price Amount shall be allocated and paid to the Selling
Shareholders in the same relative proportions as payments made pursuant to
Section 2.2(a).



--------------------------------------------------------------------------------

(iii) Notwithstanding anything to the contrary in this Agreement (including this
Exhibit C):

(a) if the Company, directly or indirectly, sells, exchanges or otherwise
disposes of any material portion of its assets or liabilities, other than in the
ordinary course of business (a “Material Disposition”), then the revenues
associated with such assets, or the liabilities associated with such expenses,
shall be disregarded for purposes of computing Revenues, Earn-out Amounts,
Revenue Growth, Additional Purchase Price Amounts, Incentive Bonus Pool Amounts
and all other computations made pursuant to this Exhibit C for the relevant
partial or whole year or years following such sale, exchange or disposition
during the Earn-out Term; and

(b) if the Company or Purchaser, directly or indirectly, purchases, exchanges or
otherwise acquires any material assets or liabilities other than in the ordinary
course of business (a “Material Acquisition”), then the revenues associated with
such assets, or the liabilities associated with such expenses, shall be
disregarded for purposes of computing Revenues, Earn-out Amounts, Revenue
Growth, Additional Purchase Price Amounts, Incentive Bonus Pool Amounts and all
other computations made pursuant to this Exhibit C for the relevant partial or
whole year or years following such purchase, exchange or acquisition during the
Earn-out Term.

(e) Audit and Financial Statements. For the purpose of determining the Earn-out
Amount for each year during the Earn-out Term, the Company’s financial
statements shall be audited in accordance with GAAP and adjusted as set forth in
Section (b)(iv) of this Exhibit C, applied consistent with past practices of the
Company (subject to adjustments for GAAP) by an independent certified public
accounting firm of Purchaser’s and the Selling Shareholders’ joint selection.
Within sixty (60) days after each of April 30, 2010, 2011, 2012 and 2013, such
accounting firm shall determine the Revenue, Revenue Growth, Profit, Profit
Margin and Earn-out Amount with respect to such prior fiscal year from the
results of each such audit and consistent with the terms of this Agreement
(including this Exhibit C), and shall furnish the Principal Shareholders and
Purchaser with a true, correct and complete copy of such audit and such
determination. Each party agrees to cooperate in, and to provide all information
necessary or reasonably requested by such accounting firm in connection with,
the conduct of such audit.

In addition, the parties agree that the Selling Shareholders shall pay rent at
fair market rates for any space utilized by them (other than in their capacities
as employees or agents of the Company) or by any of their companies and
Praesideo shall pay fees at fair market rates for the Company services utilized.
Any dispute arising from or relating to any of the Earn-out Amounts shall be
resolved in accordance with the dispute resolution provisions of this Agreement
of which this Exhibit C is a part. Purchaser shall pay Additional Purchase Price
Amounts that are due in accordance with this Exhibit C to the Selling
Shareholders within thirty (30) days following the Purchaser’s receipt of the
aforementioned audit and determination by the accounting firm, and Purchaser
shall make payment of Additional Purchase Price Amounts by wire transfer of
immediately available funds to such accounts as the Shareholder Representative
shall direct.



--------------------------------------------------------------------------------

(f) Computation of Earn-out Payments in the Event of a Public Offering, a Change
in Control or Involuntary Termination.

(i) Upon Public Offering. If, on or prior to the end of the Earn-out Term,
(A) Purchaser, the Company or any of their respective successors, consummates
any transaction involving the registration and underwritten sale of shares of
common stock or securities convertible into or exchangeable for common stock of
any of such entities, resulting in gross proceeds to any of such entities of at
least $50 million, and (B) the Company terminates Clark’s employment without
Cause or Clark voluntarily terminates his employment with the Company (other
than for Good Reason), then the Purchaser shall pay the Selling Shareholders
Additional Purchase Price Amounts (not already paid) and shall also pay the
Managing Directors and the Key Company Employees the Incentive Bonus Pool
Amounts computed based upon the greater of (X) a Revenue Multiplier of 4.5 and a
profit multiplier of 100%, or (Y) the actual Revenue Multiplier and profit
multiplier for each remaining period (the “Adjusted Earn-out Payments Metrics”)
and in accordance with the time frames set forth in Subsection (e) above.

(ii) Change of Control. If, on or prior to the end of the Earn-out Term, (A) a
Change in Control occurs, and (B) the Company terminates Clark’s employment
without Cause or Clark terminates his employment with the Company for Good
Reason, then the Purchaser shall pay the Selling Shareholders the Additional
Purchase Price Amounts (not already paid) computed based upon the greater of the
Adjusted Earn-out Payments Metrics and in accordance with the time frames set
forth in Subsection (e) above and shall also pay the Managing Directors and the
Key Company Employees the Incentive Bonus Pool Amounts computed using the
Adjusted Earn-out Payments Metrics and in accordance with time frames set forth
in Subsection (e) above.

(iii) Payments Upon Termination of Employment Without Cause or For Good Reason.
If the Company terminates Clark’s employment without Cause or Clark terminates
his employment with the Company for Good Reason, then the Purchaser shall pay
the Selling Shareholders the Additional Purchase Price Amounts (not already
paid) computed based upon the greater of the Adjusted Earn-out Payments Metrics
and in accordance with the time frames set forth in Subsection (e) above and
shall also pay the Managing Directors and the Key Company Employees the
Incentive Bonus Pool Amounts computed using the Adjusted Earn-out Payments
Metrics and in accordance with the time frames set forth in Subsection
(e) above.

(iv) Termination of Employment For Cause; Voluntary Termination. If the Company
terminates Clark’s employment for Cause or if Clark voluntarily terminates his
employment with the Company (without Good Reason), then the Earn-out Amounts
will continue to be calculated and be payable in accordance with Subsections (d)
and (e) of this Exhibit C.



--------------------------------------------------------------------------------

(g) Certain Additional Covenants. The Principal Shareholders and the Purchaser
covenant that, at all times during the Earn-out Term:

(i) Purchaser agrees that it will not dissolve, liquidate, cease, or wind-up the
operations of the Company (and shall cause the Company not to be dissolved or
liquidated or its business or affairs, in whole or in substantial part, ceased
or wound-up); provided, however, that the Purchaser may merge or consolidate the
Company in the event Clark is no longer with the Company or for valid business
reasons; provided, further, that any such merger or consolidation is subject to
approval by Clark, which approval shall not be unreasonably withheld;

(ii) Purchaser and the Principal Shareholders agree that they will act in good
faith, with reasonable diligence and will use commercially reasonable efforts
consistent with the overall financial and business objectives and requirements
of the Company and Purchaser to facilitate the achievement of the earn-out; and

(iii) If Clark’s employment with the Company is terminated without Cause or
Clark terminates his employment for Good Reason, Purchaser agrees to continue to
calculate the Earn-out Amounts in a manner consistent with GAAP and this
Schedule C and the methods of calculation used by the parties prior to any such
termination, subject to adjustments to reflect GAAP and to the following
covenants:

(A) to operate and price the Company’s services consistent with the Company’s
past practices and the overall financial and business objectives and
requirements of the Company and Purchaser or as consented to by Clark, such
consent not to be unreasonably withheld; and

(B) to provide such reasonable funding to the Company as the parties mutually
agree is reasonably necessary for the Company to achieve the Earn-out Amounts.

(iv) During the Earn-out Term and for as long as Clark is employed by the
Company, Purchaser agrees to maintain Clark on the Board and the board of
directors of Purchaser. If Clark’s employment with the Company is terminated
without Cause or Clark terminates his employment for Good Reason, Purchaser
agrees to grant Clark observation rights on the Board and the board of directors
of Purchaser during the remainder of the Earn-out Term. If Clark is terminated
for Cause or terminates his employment without Good Reason, Purchaser shall have
no obligation to either maintain Clark on the Board or the board of directors of
Purchaser or to provide him with any board observer rights on such boards of
directors.



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Key Company Employees

Michelle Jensen

Chad J. Allen

Jerry A. Wright

Jill L. Calton

Kenneth Lower

Monica J. Christensen

Amy E. Nuttall

Callie McDaniel

Katie Brown

Melanie L. Conger

Spencer Erickson

Chelsea Chen

Brittany Allred

Michael Siler

Troy Joosten

Tyler Barker

Josh Clark

Cindy Murray

Jeremy Woodward

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

Purchase Price Allocation

Pursuant to Section 8.6(c) of the Agreement, the Selling Shareholders and the
Purchaser will allocate the Purchase Price paid to the Selling Shareholders
among the assets of the Company according to an allocation that is mutually
agreeable to the parties and that is consistent with applicable law (including
applicable Treasury Regulations under Section 338 of the Code). For purposes of
performing such allocation of the Purchase Price, the parties agree that the
amount to be allocated to any of the Company’s Class IV and Class V assets shall
be approximately equal to the current book value shown on the March 31, 2009
balance sheet prepared as part of the Interim Financial Statements, and the
parties currently anticipate that the aggregate amount to be allocated to the
non-competition agreements of the Selling Shareholders shall not exceed
$1,500,000 (One Million Five Hundred Thousand Dollars).

 

F-1